Exhibit 10.3

Supplemental Agreement No. 35

to

Purchase Agreement No. 1977

between

The Boeing Company

and

American Airlines, Inc.

Relating to Boeing Model 737-800 Aircraft

THIS SUPPLEMENTAL AGREEMENT, entered into as of                     , 2011,
(Supplemental Agreement Number 35) by and between THE BOEING COMPANY, a Delaware
corporation with offices in Seattle, Washington, (Boeing) and AMERICAN AIRLINES,
INC., a Delaware corporation with offices in Fort Worth, Texas, together with
its successors and permitted assigns (Customer);

WHEREAS, Boeing and Customer entered into Purchase Agreement No. 1977 dated
October 31, 1997, relating to Boeing Model 737-823 aircraft, as amended and
supplemented (the “Purchase Agreement”) and capitalized terms used herein
without definitions shall have the meanings specified therefore in such Purchase
Agreement;

WHEREAS, pursuant to Letter Agreement No. 6-1162-AKP-075 titled Aircraft
Purchase Rights and Substitution Rights (the “Rights Letter”), Boeing and
Customer have agreed to, among other things, the treatment of aircraft Purchase
Rights;

WHEREAS, pursuant to Business Offer AAL-PBO-1105157R3, Boeing and Customer,
among other things, agreed to exercise one hundred (100) [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] Rights Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

WHEREAS, pursuant to Business Offer AAL-PBO-1105157R3, the parties agreed to
enter into this supplemental agreement in order to incorporate the terms and
conditions of such Business Offer into the Purchase Agreement;

WHEREAS, such 100 Aircraft referred to above, other than those that have
previously been exercised, are hereby exercised and all such 100 Aircraft are
now

 

P.A. No. 1977   SA-35   1 AAL       BOEING PROPRIETARY  



--------------------------------------------------------------------------------

considered Firm Aircraft as defined in the Rights Letter and no further Purchase
Agreement Supplements or supplemental agreements will be required to be executed
in regard to these 100 Aircraft;

WHEREAS, Boeing and Customer agree that for all [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] and

WHEREAS, Boeing and Customer agree that for all Aircraft[CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

WHEREAS, Boeing agrees to develop and make formal offerability of a 737-900ER
configuration in accordance with Letter Agreement No. AAL-PA-1977-LA-1105616
entitled Open Configuration Matters;

WHEREAS, Boeing and Customer have agreed that Customer will retain [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

 

  1. The Table of Contents is removed in its entirety and replaced with a
revised Table of Contents, attached hereto, to reflect the changes made by this
Supplemental Agreement Number 35.

 

  2. Table 1F entitled Aircraft Delivery, Description, Price and Advance
Payments Purchased Aircraft is added and is hereby made part of the Purchase
Agreement.

 

  3. Supplemental Exhibit BFE1 entitled Buyer Furnished Equipment Variables is
deleted in its entirety and replaced with a revised Supplemental Exhibit BFE1,
attached hereto, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  4. Rights Letter is removed and revised Letter Agreement No. 6-1162-AKP-075R1,
attached hereto, is substituted in lieu thereof to:

 

  a. Revise certain matters regarding the [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

P.A. No. 1977   SA-35   2 AAL       BOEING PROPRIETARY  



--------------------------------------------------------------------------------

  b. Revise Attachment A and Attachments A-1 though A-4 to reflect, among other
things, the addition of the 737-900ER aircraft pricing;

 

  c. Revise Attachment B to reflect [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Supplemental Agreement Number 35; and

 

  d. Delete Attachment C in its entirety, as there are no further [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT].

 

  5. Letter Agreement No. AAL-PA-1977-LA-1105271 entitled Advance Payments and
Permitted Transactions 4, attached hereto, is added to set forth, among other
things, certain matters related to Advance Payments with respect to Aircraft
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  6. Letter Agreement No. AAL-PA-1977-LA-1105272 entitled Business
Considerations 2, attached hereto, is added to set forth certain business
considerations for Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  7. Letter Agreement No. AAL-PA-1977-LA-1105509 entitled Aircraft Performance
Guarantees – 737-700 attached hereto is hereby added to set forth certain
matters related to the performance guarantees applicable to a 737-723 aircraft
that may be purchased by Customer.

 

  8. Letter Agreement No. AAL-PA-1977-LA-1105511 entitled Aircraft Performance
Guarantees – 737-900ER attached hereto is hereby added to set forth certain
matters related to the performance guarantees applicable to a 737-923ER aircraft
that may be purchased by Customer.

 

  9. Letter Agreement No. AAL-PA-1977-LA-1105863 entitled Performance Guarantees
for Rights Aircraft is added to set forth certain matters related to the
performance guarantees applicable to the 737-823 Rights Aircraft.

 

  10. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1977   SA-35   3 AAL       BOEING PROPRIETARY  



--------------------------------------------------------------------------------

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  b. Revise Attachment B to reflect, among other things, the addition of the
737-723 and 737-923ER aircraft.

 

  11. Letter Agreement No. AAL-PA-1977-LA-1105616 entitled Open Configuration
Matters, attached hereto, is added to reflect certain matters concerning the
configuration of 737-723 and 737-923ER aircraft.

 

  12. As a result of Letter Agreement No. AAL-PA-1977-LA-1105271 entitled
Advance Payments and Permitted Transactions 4, [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

EXECUTED IN DUPLICATE as of the day and year first above written.

 

THE BOEING COMPANY        AMERICAN AIRLINES, INC. By:   

 

     By:  

 

Its:   

Attorney-In-Fact

     Its:  

 

 

P.A. No. 1977   SA-35   4 AAL       BOEING PROPRIETARY  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLES

       SA
NUMBER  

1.

 

Quantity, Model and Description

     SA-21   

2.

 

Delivery Schedule

  

3.

 

Price

  

4.

 

Payment

  

5.

 

Miscellaneous

  

TABLE

          

1

 

Aircraft Delivery, Description, Price and Advance Payments

     SA-29   

1A

 

Aircraft Delivery, Description, Price and Advance Payments – [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

     SA-33   

1B

 

Aircraft Delivery, Description, Price and Advance Payments – [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

     SA-33   

1C

 

Aircraft Delivery, Description, Price and Advance Payments – [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

     SA-33   

1D

 

Aircraft Delivery, Description, Price and Advance Payments – Boeing Sky Interior
Aircraft

     SA-33   

1E

 

Aircraft Delivery, Description, Price and Advance Payments – SA-34 Exercised
Aircraft

     SA-34   

1F

 

Aircraft Delivery, Description, Price and Advance Payments – Purchased Aircraft

     SA-35   

 

PA No. 1977   i    SA-35



--------------------------------------------------------------------------------

EXHIBITS

      

A.

  

Aircraft Configuration

  

A1

  

Aircraft Configuration

     SA-33   

A2

  

Aircraft Configuration

     SA-33   

B

  

Aircraft Delivery Requirements and Responsibilities

  

C

  

Defined Terms

  

SUPPLEMENTAL EXHIBITS

      

AE1

  

Escalation Adjustment Airframe and Optional Features

     SA-20   

BFE1

  

BFE Variables

     SA-35   

CS1

  

Customer Support Variables

  

SLP1

  

Service Life Policy Components

  

EE1

  

Engine Escalation, Engine Warranty and Patent Indemnity

  

 

PA No. 1977   ii    SA-35



--------------------------------------------------------------------------------

LETTER AGREEMENTS

           

6-1162-AKP-070

  

Miscellaneous Commitments for Model 737, 757, 767 and 777 Aircraft

  

6-1162-AKP-072R1

  

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

6-1162-AKP-073

  

Accident Claims and Litigation

  

6-1162-AKP-074R2

  

Business Considerations

  

6-1162-AKP-075R1

  

Aircraft Purchase Rights and Substitution Rights

     SA-35      

- Attachment A

     SA-35      

- Attachment B

     SA-35      

- Attachment C

     SA-35   

6-1162-AKP-076

  

Aircraft Performance Guarantees

  

6-1162-AKP-077

  

Spares Matters

  

6-1162-AKP-078

  

Model 737 Miscellaneous Commitments

  

6-1162-AKP-079

  

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Sharing

  

6-1162-AKP-080

  

Installation of Cabin Systems Equipment

  

6-1162-AKP-081

  

Model 737 Maintenance Cost Commitment

  

6-1162-AKP-082

  

Confidentiality

  

6-1162-AKP-083

  

Model 737 Introduction Cost Commitment

  

6-1162-AKP-084

  

Performance Retention Commitment

  

6-1162-AKP-085

  

Component Reliability Commitments

  

6-1162-AKP-117

  

Delivery Schedule

  

6-1162-SSM-1405R1

  

Multiple Operating Weight Program

     SA-35      

Attachment B

     SA-35   

6-1162-CLO-1035

  

Aircraft Performance Guarantees

     SA-28   

 

PA No. 1977   iii    SA-35



--------------------------------------------------------------------------------

AAL-PA-1977-LA-1105509

  

Aircraft Performance Guarantees, 737-700

     SA-35   

AAL-PA-1977-LA-1105511

  

Aircraft Performance Guarantees, 737-900ER

     SA-35   

6-1162-CLO-1038

  

Advance Payments and Permitted Transactions

     SA-31   

6-1162-CLO-1082

  

Advance Payments and Permitted Transactions 2

     SA-32   

AAL-PA-1977-LA-01073

  

Advance Payments and Permitted Transactions 3

     SA-34   

AAL-PA-1977-LA-1105271

  

Advance Payments and Permitted Transactions 4

     SA-35   

AAL-PA-1977-LA-1105272

  

Business Considerations 2

     SA-35   

AAL-PA-1977-LA-1105616

  

Open Configuration Matters

     SA-35   

AAL-PA-1977-LA-1105863

  

Performance Guarantees for Rights Aircraft

     SA-35   

 

PA No. 1977   iv    SA-35



--------------------------------------------------------------------------------

Table 1-F To Purchase Agreement No. 1977

Aircraft Delivery, Description, Price and Advance Payments

Purchased Aircraft

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  Boeing Proprietary    Page 1



--------------------------------------------------------------------------------

Table 1-F To Purchase Agreement No. 1977

Aircraft Delivery, Description, Price and Advance Payments

Purchased Aircraft

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  Boeing Proprietary    Page 2



--------------------------------------------------------------------------------

Table 1-F To Purchase Agreement No. 1977

Aircraft Delivery, Description, Price and Advance Payments

Purchased Aircraft

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  Boeing Proprietary    Page 3



--------------------------------------------------------------------------------

Table 1-F To Purchase Agreement No. 1977

Aircraft Delivery, Description, Price and Advance Payments

Purchased Aircraft

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  Boeing Proprietary    Page 4



--------------------------------------------------------------------------------

Table 1-F To Purchase Agreement No. 1977

Aircraft Delivery, Description, Price and Advance Payments

Purchased Aircraft

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  Boeing Proprietary    Page 5



--------------------------------------------------------------------------------

BUYER FURNISHED EQUIPMENT VARIABLES

between

THE BOEING COMPANY

and

AMERICAN AIRLINES, INC.

Supplemental Exhibit BFE1 to Purchase Agreement Number 1977



--------------------------------------------------------------------------------

BOEING PROPRIETARY

BUYER FURNISHED EQUIPMENT VARIABLES

relating to

BOEING MODEL 737 AIRCRAFT

This Supplemental Exhibit BFE1 contains vendor selection dates, on-dock dates
and other variables applicable to the Aircraft.

 

1. Supplier Selection.

Customer will:

1.1 Select and notify Boeing of the suppliers and part numbers of the following
BFE items by the following dates:

 

Galley System

   Complete

Galley Inserts

   Complete

Seats (passenger)

   Complete

Cabin Systems Equipment

   Complete

Miscellaneous Emergency Equipment

   Complete

Cargo Handling Systems

   Complete

For a new certification, supplier requires notification [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] Cargo Handling System on-dock date.



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

2. On-dock Dates

On or before [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], Boeing will
provide to Customer a BFE Requirements On-Dock/Inventory Document (BFE Document)
or an electronically transmitted BFE Report which may be periodically revised,
setting forth the items, quantities, on-dock dates and shipping instructions
relating to the in-sequence installation of BFE. For planning purposes, a
preliminary BFE on-dock schedule is set forth below:

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED
AND FILED

SEPARATELY WITH
THE COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH
THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH
THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH
THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL
PORTION OMITTED

AND FILED

SEPARATELY WITH
THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED
AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED
AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    

Item

   Preliminary On-Dock Dates        [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

  [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

    

Antennas & Mounting Equipment

    

Avionics

    

Cabin Systems Equipment

    

Miscellaneous Emergency Equipment

    

Textiles/Raw Material

    

Cargo Systems

    

Provision Kits

    

Winglets

    



--------------------------------------------------------------------------------

BOEING PROPRIETARY

 

Item

   Preliminary On-Dock Dates    [CONFIDENTIAL


PORTION OMITTED
AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Aircraft

Seats

   [CONFIDENTIAL


PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

Galleys/Furnishings

  

Antennas & Mounting Equipment

  

Avionics

  

Cabin Systems Equipment

  

Miscellaneous Emergency Equipment

  

Textiles/Raw Material

  

Cargo Systems

  

Provision Kits

  

Winglets

  

 

3. Additional Delivery Requirements

Customer will insure that Customer’s BFE suppliers provide sufficient
information to enable Boeing, when acting as Importer of Record for Customer’s
BFE, to comply with all applicable provisions of the U.S. Customs Service.



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]       

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

 

6-1162-AKP-075R1

American Airlines, Inc.

P.O. Box 619616

Dallas/Ft. Worth Airport, Texas 75261-9616

 

Subject:    Aircraft Purchase Rights and Substitution Rights Reference:   
Purchase Agreement No. 1977 between The Boeing Company and American Airlines,
Inc. relating to Model 737-823 Aircraft

This letter agreement (“Letter Agreement”) is entered into on the date below and
constitutes a part of the above-referenced Purchase Agreement, as the same may
hereafter be amended, modified or supplemented and including, without
limitation, as part thereof the exhibits, appendices, schedules, attachments and
letter agreements thereto (the “737-823 Purchase Agreement”).

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6-1162-AKP-075R1     SA-35 Aircraft Purchase Rights and Substitution Rights  
Page 1   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6-1162-AKP-075R1     SA-35 Aircraft Purchase Rights and Substitution Rights  
Page 2   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6-1162-AKP-075R1     SA-35 Aircraft Purchase Rights and Substitution Rights  
Page 3   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6-1162-AKP-075R1     SA-35 Aircraft Purchase Rights and Substitution Rights  
Page 4   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6-1162-AKP-075R1     SA-35 Aircraft Purchase Rights and Substitution Rights  
Page 5   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

4. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6-1162-AKP-075R1     SA-35 Aircraft Purchase Rights and Substitution Rights  
Page 6   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6-1162-AKP-075R1     SA-35 Aircraft Purchase Rights and Substitution Rights  
Page 7   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6-1162-AKP-075R1     SA-35 Aircraft Purchase Rights and Substitution Rights  
Page 8   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH

THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6-1162-AKP-075R1     SA-35 Aircraft Purchase Rights and Substitution Rights  
Page 9   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

7. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6-1162-AKP-075R1     SA-35 Aircraft Purchase Rights and Substitution Rights  
Page 10   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

8. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

6-1162-AKP-075R1     SA-35 Aircraft Purchase Rights and Substitution Rights  
Page 11   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

9. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

10. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

11. Confidential Treatment. Customer and Boeing understand that certain
commercial and financial information contained in this Letter Agreement are
considered by Boeing and Customer as confidential. Customer and Boeing agree
that each will treat this Letter Agreement and the information contained herein
as confidential and will not, without the prior written consent of the other,
disclose this Letter Agreement or any information contained herein to any other
person or entity, except as provided in this Letter Agreement or in the
Applicable Purchase Agreements.

 

6-1162-AKP-075R1     SA-35 Aircraft Purchase Rights and Substitution Rights  
Page 12   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

Very truly yours,

 

THE BOEING COMPANY By  

 

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this

Date:                     , 2011

AMERICAN AIRLINES, INC.

 

By  

 

Its  

 

 

Attachment A:   [CONFIDENTIAL PORTION Attachment B:   OMITTED AND FILED
Attachment C:   SEPARATELY WITH THE Attachment D:   COMMISSION PURSUANT TO A
REQUEST Attachment E:   FOR CONFIDENTIAL TREATMENT]

 

6-1162-AKP-075R1     SA-35 Aircraft Purchase Rights and Substitution Rights  
Page 13   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A. to 6-1162-AKP-075R1

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

PA No. 1977   SA No. 35     Boeing Proprietary  



--------------------------------------------------------------------------------

Attachment A-1 to

Letter Agreement 6-1162-AKP-075R1

737-923ER Eligible Model Description and Price

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

PA No. 1977   Boeing Proprietary   Page 1 of 1 SA-35    



--------------------------------------------------------------------------------

Attachment A-2 to

Letter Agreement 6-1162-AKP-075R1

737-823 Eligible Model Description and Price

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

PA No. 1977   Boeing Proprietary   Page 1 of 1 SA-35    



--------------------------------------------------------------------------------

Attachment A-3 to

Letter Agreement 6-1162-AKP-075R1

737-723 Eligible Model Description and Price

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

PA No. 1977   Boeing Proprietary   Page 1 of 1 SA-35    



--------------------------------------------------------------------------------

Attachment A-4 to

Letter Agreement 6-1162-AKP-075R1

737-623 Eligible Model Description and Price

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

PA No. 1977   Boeing Proprietary   Page 1 of 1 SA-35    



--------------------------------------------------------------------------------

Attachment B to Letter Agreement 6-1161-AKP-075R1

MADP Rights Aircraft Delivery Months and Exercise Dates

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  SA35   Page 1 of 1



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]        

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

 

6-1162-SSM-1405R1

American Airlines, Inc.

P.O. Box 619616

Dallas-Fort Worth Airport, Texas 75261-9616

 

Subject:   Multiple Operating Weight Program, Model 737-723/-823/-923ER Aircraft
References:  

a)      Customer Services General Terms Agreement No. 23-1 (the CSGTA) between
The Boeing Company (Boeing) and American Airlines, Inc. (Customer)

 

b)      Purchase Agreement No. 1977 (Purchase Agreement), dated October 31,
1997, as amended and supplemented, between Boeing and Customer

 

c)      Aircraft General Terms Agreement AGTA-AAL (AGTA), dated October 31,
1997, as amended and supplemented, between Boeing and Customer

This Order incorporates the terms and conditions of the CSGTA. All terms used
but not defined in this Order have the same meaning as in the CSGTA. In this
Order, the term “Aircraft” means the Model 737-723, -823, and -923ER aircraft
that are listed in Attachment B.

1. Description of Agreement

This Order represents the agreement of the parties to the terms and conditions
under which Boeing will provide, for the Aircraft, a “Service” as defined in
Article 2.30 of Part 1 of the CSGTA. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1977     SA-35 Multiple Operating Weight Program, Model
737-723/-823/-923ER Aircraft     BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

2. Multiple Operating Weights

Customer has selected [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

The range of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. Flight Manuals

3.1 Delivery of Airplane Flight Manuals

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3.2 Flight Manual Revisions

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1977     SA-35 Multiple Operating Weight Program, Model
737-723/-823/-923ER Aircraft     BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

4. Administrative Fees

4.1. New Sub-Fleet Program Initialization

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  4.2 Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Sub-Fleets

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

4.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Sub-Fleet

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  4.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1977     SA-35 Multiple Operating Weight Program, Model
737-723/-823/-923ER Aircraft     BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

5. Aircraft Included in the Program

5.1 New Aircraft

The configuration of the Aircraft (set forth in Exhibit A to the Purchase
Agreement) for Aircraft to be delivered by Boeing to Customer [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5.3 Other Aircraft

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1977     SA-35 Multiple Operating Weight Program, Model
737-723/-823/-923ER Aircraft     BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5.4 Aircraft on Operating Lease

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6. Projected TOW and Actual TOW

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1977     SA-35 Multiple Operating Weight Program, Model
737-723/-823/-923ER Aircraft     BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

7. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

7.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1977     SA-35 Multiple Operating Weight Program, Model
737-723/-823/-923ER Aircraft     BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

7.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

7.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

8. Price [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and Payment

8.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

8.2 Boeing will provide an invoice for any payments due to Boeing and such
payments will be made under the terms of this Order and the CSGTA.

9. Protection of Asset Value

As long as the Aircraft are in the legal possession of Customer [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1977     SA-35 Multiple Operating Weight Program, Model
737-723/-823/-923ER Aircraft     BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

10. Default

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

11. Term of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1977     SA-35 Multiple Operating Weight Program, Model
737-723/-823/-923ER Aircraft     BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

12. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

13. Notices

The ATOW reported annually and the notices related to the sale, lease or other
disposition of Aircraft subject to this Program will be addressed as follows:

Boeing Commercial Airplane Group

P.O. Box 3707

Seattle, Washington 98124-2207

U.S.A.

 

Attention:   Director   Aircraft Contracts   MC 21-43 Attention:   Director  
Airline Analysis Marketing   MC 21-43

 

P.A. No. 1977     SA-35 Multiple Operating Weight Program, Model
737-723/-823/-923ER Aircraft     BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

All notices to Customer required by this Order will be sent in the manner
required by the CSGTA and with a copy to:

American Airlines, Inc.

4333 Amon Carter Boulevard

MD 5423 HDQ

Fort Worth, Texas 76155

 

Attention:   Managing Director   Operations Engineering

and

American Airlines, Inc.

4333 Amon Carter Boulevard

MD 5569 HDQ

Fort Worth, Texas 76155

 

Attention:   Vice President, Corporate Development and Treasurer

14. Performance Guarantees

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

15. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

16. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

16.1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

16.2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1977     SA-35 Multiple Operating Weight Program, Model
737-723/-823/-923ER Aircraft     BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

16.3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

17. Confidentiality

The terms and conditions of this Order and the reports required hereunder shall
be considered to be confidential and shall not be disclosed by either party
(except as reasonably necessary to its respective employees, insurers, auditors
or professional advisors) without the prior written consent of the other party.

Please indicate your acceptance of this Order by returning one (1) executed copy
to the attention of the undersigned.

 

THE BOEING COMPANY By   Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date:                     , 2011 AMERICAN AIRLINES,
INC. By  

 

Its  

 

Customer’s Purchase Order Number:

 

 

P.A. No. 1977     SA-35 Multiple Operating Weight Program, Model
737-723/-823/-923ER Aircraft     BOEING PROPRIETARY  



--------------------------------------------------------------------------------

American Airlines, Inc.

6-1162-SSM-1405

Page 1

TABLE 1 – MODEL 737 AIRCRAFT

[CONFIDENTIAL PORTION OMITTED AND FILED

SEPARATELY WITH THE COMMISSION PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1977     SA-35 Multiple Operating Weight Program, Model
737-723/-823/-923ER Aircraft     BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Definitions

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  1. The configuration of the Aircraft in Exhibit A to the Purchase Agreement;

 

  2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and

 

  4. The certified weight of the Aircraft at Delivery.

Data Requirements for the Calculation of [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1977     SA-35 Multiple Operating Weight Program, Model
737-723/-823/-923ER Aircraft     BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

Data Requirements for the Calculation of [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Calculation of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Step 1:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Step 2:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY

WITH THE COMMISSION PURSUANT TO A REQUEST FOR

CONFIDENTIAL TREATMENT]

Where:

 

P1   =   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] P2   =   [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] P3   =   [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
F1   =   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] F2   =   [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] F3   =   [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1977     SA-35 Multiple Operating Weight Program, Model
737-723/-823/-923ER Aircraft     BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B1

CSGTA Order Multiple Operating Weight (MOW)

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Attachment B1

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Attachment B1

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Attachment B1

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Attachment B1

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Attachment B1

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Attachment B1

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Attachment B1

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Attachment B2

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Attachment B3

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Attachment B2

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Attachment B3

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]    

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

 

AAL-PA-1977-LA-1105509

American Airlines, Inc.

P.O. Box 619616

Dallas-Fort Worth Airport, Texas    75261-9616

 

Subject:    Aircraft Performance Guarantees – 737-723 Reference:    Purchase
Agreement No. PA-1977 (Purchase Agreement) between The Boeing Company (Boeing)
and American Airlines, Inc. (Customer) relating to Model 737-823 aircraft

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

Boeing agrees to provide Customer with the performance guarantees in the
Attachment. These guarantees are exclusive and expire upon delivery of the
737-723 aircraft (Aircraft) to Customer. Notwithstanding the provision of the
performance guarantees in the Attachment, Boeing and Customer will work together
in good faith to communicate the performance guarantees that will be offered
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. Confidential Treatment.

The information contained herein represents confidential business information
and has value precisely because it is not available generally or to other
parties. Customer will limit the disclosure of its contents to employees of
Customer with a need to know the contents for purposes of helping Customer
perform its obligations under the Purchase Agreement and who understand they are
not to disclose its contents to any other person or entity without the prior
written consent of Boeing.

 

AAL-PA-1977-LA-1105509     Performance Guarantees, 737-700   Page 1   BOEING
PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

Very truly yours,

 

THE BOEING COMPANY By  

 

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date:  

                    , 2011

American Airlines, Inc. By  

 

Its  

 

 

AAL-PA-1977-LA-1105509     Performance Guarantees, 737-700   Page 2   BOEING
PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 1

 

MODEL 737-700 WITH WINGLETS PERFORMANCE GUARANTEES

FOR AMERICAN AIRLINES, INC.

 

SECTION                                 CONTENTS 1    AIRCRAFT MODEL
APPLICABILITY 2    FLIGHT PERFORMANCE 3    MANUFACTURER’S EMPTY WEIGHT 4   
SOUND LEVELS 5    AIRCRAFT CONFIGURATION 6    GUARANTEE CONDITIONS 7   
GUARANTEE COMPLIANCE 8    EXCLUSIVE GUARANTEES

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 2

 

1 AIRCRAFT MODEL APPLICABILITY

The guarantees contained in this Attachment (the “Performance Guarantees”) are
applicable to the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2 FLIGHT PERFORMANCE

 

2.1 Takeoff

 

2.1.1 The FAA approved takeoff field length at a gross weight at the start of
the ground roll of 154,500 pounds, at a temperature of 86°F, at a sea level
altitude, with an alternate forward center of gravity limit of 15 percent of the
mean aerodynamic chord, and using maximum takeoff thrust, shall not be more than
the following guarantee value:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.1.2 The FAA approved takeoff gross weight at the start of ground roll, at a
temperature of 95°F, at an altitude of 607 feet and satisfying the conditions
defined below, with an alternate forward center of gravity limit of 15 percent
of the mean aerodynamic chord, and using maximum takeoff thrust, shall not be
less than the following guarantee value:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Conditions:

The takeoff runway available (TORA) is 12,816 feet.

The takeoff distance available (TODA) is 12,816 feet.

The accelerate-stop distance available (ASDA) is 12,816 feet.

The runway slope is 0.03 percent downhill.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 3

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway:

 

     Distance    Height 1.    2,650 feet    56 feet 2.    51,154 feet   
107 feet

 

2.1.3 The FAA approved takeoff gross weight at the start of ground roll, at a
temperature of 86°F, at an altitude of 56 feet and satisfying the conditions
defined below, with an alternate forward center of gravity limit of 15 percent
of the mean aerodynamic chord, and using maximum takeoff thrust, shall not be
less than the following guarantee value:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Conditions:

The takeoff runway available (TORA) is 5,701 feet.

The takeoff distance available (TODA) is 5,701 feet.

The accelerate-stop distance available (ASDA) is 5,701 feet.

The runway slope is 0.16 percent uphill.

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway:

 

     Distance    Height 1.    1,096 feet    18 feet 2.    2,141 feet    43 feet
3.    2,757 feet    63 feet

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 4

 

2.2 Landing

The FAA approved landing field length at a gross weight of 129,200 pounds and at
a sea level altitude, shall not be more than the following guarantee value:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3 Mission

 

2.3.1 Mission Payload

The payload for a stage length of 2,990 nautical miles in still air (equivalent
to a distance of 2,417 nautical miles with an 87 knot headwind, representative
of a Boston to Los Angeles route in Winter) using the conditions and operating
rules defined below, shall not be less than the following guarantee value:

 

NOMINAL:    [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] TOLERANCE:   
GUARANTEE:   

Conditions and operating rules:

 

Stage Length:    The stage length is defined as the sum of the distances for the
climbout maneuver, climb, cruise, and descent. Takeoff:    [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]    The airport temperature is 41°F.    The takeoff
runway available (TORA) is 9,883 feet.    The takeoff distance available (TODA)
is 9,883 feet.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 5

 

   The accelerate-stop distance available (ASDA) is 9,883 feet.    The runway
slope is 0.06 percent uphill.    The following obstacle definition is based on a
straight out departure where obstacle height and distance are specified with
reference to the liftoff end of the runway:

 

     Distance    Height 1.    1,904 feet    57 feet 2.    2,215 feet    65 feet
3.    28,053 feet    508 feet

 

   Takeoff performance is based on an alternate forward center of gravity limit
of 15 percent of the mean aerodynamic chord.    Maximum takeoff thrust is used
for the takeoff.    The takeoff gross weight shall conform to FAA Regulations.
Climbout Maneuver:    Following the takeoff to 35 feet, the Aircraft accelerates
to 250 KCAS while climbing to 1,500 feet above the departure airport altitude
and retracting flaps and landing gear. Climb:    The Aircraft climbs from 1,500
feet above the departure airport altitude to 10,000 feet altitude at 250 KCAS.
   The Aircraft then accelerates at a rate of climb of 500 feet per minute to
the recommended climb speed for minimum block fuel.    The climb continues at
the recommended climb speed for minimum block fuel until 0.78 Mach number is
reached.    The climb continues at 0.78 Mach number to the initial cruise
altitude.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 6

 

   The temperature is standard day during climb.    Maximum climb thrust is used
during climb. Cruise:    The Aircraft cruises at the Long Range Cruise (LRC)
speed.    The initial cruise altitude is 36,000 feet.    A step climb or
multiple step climbs of 2,000 feet altitude may be used when beneficial to
minimize fuel burn.    The temperature is standard day during cruise.    The
cruise thrust is not to exceed maximum cruise thrust except during a step climb
when maximum climb thrust may be used. Descent:    The Aircraft descends from
the final cruise altitude at 0.78 Mach number until 250 KCAS is reached.    The
descent continues at 250 KCAS to an altitude of 1,500 feet above the destination
airport altitude.    Throughout the descent, the cabin pressure will be
controlled to a maximum rate of descent equivalent to 300 feet per minute at sea
level.    The temperature is standard day during descent. Approach and Landing
Maneuver:    The Aircraft decelerates to the final approach speed while
extending landing gear and flaps, then descends and lands.    The destination
airport altitude is 126 feet.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 7

 

Fixed Allowances:    For the purpose of this guarantee and for the purpose of
establishing compliance with this guarantee, the following shall be used as
fixed quantities and allowances:   

Taxi-Out:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Takeoff and Climbout Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Approach and Landing Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Taxi-In (shall be consumed from the reserve fuel):

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

   Usable reserve fuel remaining upon completion of the approach and landing
maneuver: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]    [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

2.3.2 Mission Payload

The payload for a stage length of 1,676 nautical miles in still air (equivalent
to a distance of 1,636 nautical miles with an 11 knot

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 8

 

headwind, representative of a Quito to Miami route in Winter) using the
conditions and operating rules defined below, shall not be less than the
following guarantee value:

 

NOMINAL:    [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] TOLERANCE:   
GUARANTEE:   

Conditions and operating rules:

 

Stage Length:    The stage length is defined as the sum of the distances for the
climbout maneuver, climb, cruise, and descent. Takeoff:    [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]    The airport temperature is 63°F.    The takeoff
runway available (TORA) is 10,236 feet.    The takeoff distance available (TODA)
is 10,236 feet.    The accelerate-stop distance available (ASDA) is 10,236 feet.
   The runway slope is 0.18 percent uphill.    The following obstacle definition
is based on a straight out departure where obstacle height and distance are
specified with reference to the liftoff end of the runway:

 

     Distance    Height 1.    49,764 feet    620 feet

 

   Takeoff performance is based on an alternate forward center of gravity limit
of 15 percent of the mean aerodynamic chord.    Maximum takeoff thrust is used
for the takeoff.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 9

 

   The takeoff gross weight shall conform to FAA Regulations. Climbout Maneuver:
   Following the takeoff to 35 feet, the Aircraft accelerates to 250 KCAS while
climbing to 1,500 feet above the departure airport altitude and retracting flaps
and landing gear. Climb:    The Aircraft then accelerates at a rate of climb of
500 feet per minute to the recommended climb speed for minimum block fuel.   
The climb continues at the recommended climb speed for minimum block fuel until
0.78 Mach number is reached.    The climb continues at 0.78 Mach number to the
initial cruise altitude.    The temperature is standard day during climb.   
Maximum climb thrust is used during climb. Cruise:    The Aircraft cruises at
the Long Range Cruise (LRC) speed.    The initial cruise altitude is 36,000
feet.    A step climb or multiple step climbs of 2,000 feet altitude may be used
when beneficial to minimize fuel burn.    The temperature is standard day during
cruise.    The cruise thrust is not to exceed maximum cruise thrust except
during a step climb when maximum climb thrust may be used. Descent:    The
Aircraft descends from the final cruise altitude at 0.78 Mach number until 250
KCAS is reached.    The descent continues at 250 KCAS to an altitude of 1,500
feet above the destination airport altitude.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 10

 

   Throughout the descent, the cabin pressure will be controlled to a maximum
rate of descent equivalent to 300 feet per minute at sea level.    The
temperature is standard day during descent. Approach and Landing Maneuver:   
The Aircraft decelerates to the final approach speed while extending landing
gear and flaps, then descends and lands.    The destination airport altitude is
8 feet. Fixed Allowances:    For the purpose of this guarantee and for the
purpose of establishing compliance with this guarantee, the following shall be
used as fixed quantities and allowances:   

Taxi-Out:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Takeoff and Climbout Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Approach and Landing Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 11

 

  

Taxi-In (shall be consumed from the reserve fuel):

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

   Usable reserve fuel remaining upon completion of the approach and landing
maneuver: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]    [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

2.3.3 Mission Block Fuel

The block fuel for a stage length of 1,200 nautical miles in still air with a
27,840 pound payload using the conditions and operating rules defined below,
shall not be more than the following guarantee value:

 

NOMINAL:    [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] TOLERANCE:   
GUARANTEE:   

Conditions and operating rules:

 

Stage Length:    The stage length is defined as the sum of the distances for the
climbout maneuver, climb, cruise, and descent. Block Fuel:    The block fuel is
defined as the sum of the fuel used for taxi-out, takeoff and climbout maneuver,
climb, cruise, descent, approach and landing maneuver, and taxi-in.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 12

 

Takeoff:    [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]    The takeoff
gross weight is not limited by the airport conditions. Climbout Maneuver:   
Following the takeoff to 35 feet, the Aircraft accelerates to 250 KCAS while
climbing to 1,500 feet above the departure airport altitude and retracting flaps
and landing gear. Climb:    The Aircraft climbs from 1,500 feet above the
departure airport altitude to 10,000 feet altitude at 250 KCAS.    The Aircraft
then accelerates at a rate of climb of 500 feet per minute to the recommended
climb speed for minimum block fuel.    The climb continues at the recommended
climb speed for minimum block fuel until 0.78 Mach number is reached.    The
climb continues at 0.78 Mach number to the initial cruise altitude.    The
temperature is standard day during climb.    Maximum climb thrust is used during
climb. Cruise:    The Aircraft cruises at the Long Range Cruise (LRC) speed.   
The initial cruise altitude is 38,000 feet.    A step climb or multiple step
climbs of 2,000 feet altitude may be used when beneficial to minimize fuel burn.
   The temperature is standard day during cruise.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 13

 

   The cruise thrust is not to exceed maximum cruise thrust except during a step
climb when maximum climb thrust may be used. Descent:    The Aircraft descends
from the final cruise altitude at 0.78 Mach number until 250 KCAS is reached.   
The descent continues at 250 KCAS to an altitude of 1,500 feet above the
destination airport altitude.    Throughout the descent, the cabin pressure is
controlled to a maximum rate of descent equivalent to 300 feet per minute at sea
level.    The temperature is standard day during descent. Approach and Landing
Maneuver:    The Aircraft decelerates to the final approach speed while
extending landing gear and flaps, then descends and lands.    The destination
airport altitude a sea level. Fixed Allowances:    For the purpose of this
guarantee and for the purpose of establishing compliance with this guarantee,
the following shall be used as fixed quantities and allowances:    Operational
Empty Weight, OEW (Paragraph 2.3.5): [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
   Taxi-Out:   

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 14

 

   Takeoff and Climbout Maneuver:   

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Approach and Landing Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Taxi-In (shall be consumed from the reserve fuel):

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

   Usable reserve fuel remaining upon completion of the approach and landing
maneuver: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]    [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

2.3.4 Operational Empty Weight Basis

The Operational Empty Weight (OEW) derived in Paragraph 2.3.5 is the basis for
the mission guarantees of Paragraphs 2.3.1 and 2.3.2.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 15

 

2.3.5 737-700 Weight Summary - American Airlines

 

    

Pounds

Standard Model Specification MEW    [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] American Airlines    [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]    [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 16

 

American Airlines Manufacturer’s Empty Weight (MEW)    [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

Standard and Operational Items Allowance
(Paragraph 2.3.6)

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 17

 

American Airlines Operational Empty Weight (OEW)    [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

   [CONFIDENTIAL
PORTION
OMITTED AND
FILED
SEPARATELY
WITH THE
COMMISSION
PURSUANT TO
A REQUEST FOR
CONFIDENTIAL
TREATMENT]   [CONFIDENTIAL
PORTION
OMITTED AND
FILED
SEPARATELY
WITH THE
COMMISSION
PURSUANT TO
A REQUEST FOR
CONFIDENTIAL
TREATMENT]   [CONFIDENTIAL
PORTION
OMITTED AND
FILED
SEPARATELY
WITH THE
COMMISSION
PURSUANT TO
A REQUEST FOR
CONFIDENTIAL
TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 18

 

2.3.6 Standard and Operational Items Allowance

 

     Qty    Pounds    Pounds    Pounds

 

Standard Items Allowance

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Unusable Fuel

  

Oil

  

Oxygen Equipment

  

Passenger Portable

  

Crew Masks

  

Miscellaneous Equipment

  

Crash Axe

  

Megaphones

  

Flashlights

  

Smoke Hoods

  

Galley Structure & Fixed Inserts

  

 

Operational Items Allowance

  

 

Crew and Crew Baggage

  

Flight Crew (incl. baggage)

  

Cabin Crew (incl. baggage)

  

Catering Allowance & Removable Inserts

  

First Class

  

Tourist Class

  

Passenger Service Equipment

  

Potable Water - [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Waste Tank Disinfectant

  

Emergency Equipment

  

Escape Slides - Forward

  

Escape Slides - Aft

  

Life Vests - Crew and Passengers

  

Life Rafts

  

Auto Radio Beacon (ELT)

  

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 19

 

Total Standard and Operational Items Allowance    [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

3 MANUFACTURER’S EMPTY WEIGHT

The Manufacturer’s Empty Weight (MEW) is guaranteed not to exceed the value in
Section 03-60-00 of Detail Specification TBD plus one percent.

 

4 SOUND LEVELS

 

4.1 Community Sound Levels

The Aircraft shall be certified in accordance with the requirements of 14CFR
Part 36, Stage 4 and ICAO Annex 16, Volume 1, Chapter 4.

 

4.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Single Event Noise Exposure
Levels

 

4.2.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 20

 

4.2.2 The guarantee of Paragraph 4.2.1 is based on the following conditions,
procedures and microphone locations:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]    [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]    [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]   
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 21

 

4.3 Interior Sound Levels in Flight

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.4 Ramp Sound Levels

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5 AIRCRAFT CONFIGURATION

 

5.1 The guarantees contained in this Attachment are based on the Aircraft
configuration as defined in the original release of Detail Specification TBD
(hereinafter referred to as the Detail Specification). Appropriate adjustment
shall be made for changes in such Detail Specification approved by the Customer
and Boeing or otherwise allowed by the Purchase Agreement which cause changes to
the flight performance, sound levels, and/or weight and balance of the Aircraft.
Such adjustment shall be accounted for by Boeing in its evidence of compliance
with the guarantees.

 

5.2 The guarantee payloads of Paragraph 2.3.1 and 2.3.2 will be adjusted by
Boeing for the effect of the following on OEW and the Manufacturer’s Empty
Weight guarantee of Section 3 will be adjusted by Boeing for the following in
its evidence of compliance with the guarantees:

(1) Changes to the Detail Specification or any other changes mutually agreed
upon between the Customer and Boeing or otherwise allowed by the Purchase
Agreement.

(2) The difference between the component weight allowances given in Appendix IV
of the Detail Specification and the actual weights.

 

6 GUARANTEE CONDITIONS

 

6.1 All guaranteed performance data are based on the International Standard
Atmosphere (ISA) and specified variations therefrom; altitudes are pressure
altitudes.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 22

 

6.2 The Federal Aviation Administration (FAA) regulations referred to in this
Attachment are, unless otherwise specified, the 737-700 Certification Basis
regulations specified in the Type Certificate Data Sheet A16WE, Revision 44,
dated August 8, 2009.

 

6.3 In the event a change is made to any law, governmental regulation or
requirement, or in the interpretation of any such law, governmental regulation
or requirement that affects the certification basis for the Aircraft as
described in Paragraphs 4.1.1 or 6.2, and as a result thereof, a change is made
to the configuration and/or the performance of the Aircraft in order to obtain
certification, the guarantees set forth in this Attachment shall be
appropriately modified to reflect any such change.

 

6.4 The takeoff and landing guarantees, and the takeoff portion of the mission
guarantees are based on hard surface, level and dry runways with no wind or
obstacles, no clearway or stopway, 225 mph tires, with Category F brakes and
anti-skid operative, and with the Aircraft center of gravity at the most forward
limit unless otherwise specified. The takeoff performance is based on no engine
bleed for air conditioning or thermal anti-icing and the Auxiliary Power Unit
(APU) turned off unless otherwise specified. Unbalanced field length
calculations and the improved climb performance procedure will be used for
takeoff as required. The landing performance is based on the use of automatic
spoilers.

 

6.5 The climb, cruise and descent portions of the mission guarantees include
allowances for normal power extraction and engine bleed for normal operation of
the air conditioning system. Normal electrical power extraction shall be defined
as not less than a 50 kilowatts total electrical load. Normal operation of the
air conditioning system shall be defined as pack switches in the “Auto”
position, the temperature control switches in the “Auto” position that results
in a nominal cabin temperature of 75°F, and all air conditioning systems
operating normally. This operation allows a maximum cabin pressure differential
of 8.35 pounds per square inch at higher altitudes, with a nominal Aircraft
cabin ventilation rate of 2,200 cubic feet per minute including passenger cabin
recirculation (nominal recirculation is 33 percent). The APU is turned off
unless otherwise specified.

 

6.6 Long Range Cruise (LRC) speed is defined to be the highest speed where
cruise fuel mileage is 99 percent of the maximum cruise fuel mileage.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 23

 

6.7 The climb, cruise and descent portions of the mission guarantees are based
on an Aircraft center of gravity location of 22.2 percent of the mean
aerodynamic chord.

 

6.8 Performance, where applicable, is based on a fuel Lower Heating Value (LHV)
of 18,580 BTU per pound and a fuel density of 6.7 pounds per U.S. gallon.

 

6.9 Sound pressure levels are measured in decibels (dB) referred to the standard
reference pressure of 20 micro Pascals. Overall sound pressure level (OASPL) is
defined to be the sound pressure level for the frequency range from 45 to 11,200
Hz. A-weighted sound level (dBA) is similar to OASPL except that an A-weighting
is applied to the sound pressure levels. The weighting is defined in Section 5.4
of IEC 61672-1 for the frequency range from 45 to 11,200 Hz. Speech interference
level (SIL) is defined to be the arithmetic average of sound pressure levels in
the three octave bands with center frequencies at 1,000, 2,000 and 4,000 Hz.

 

6.10 The guarantee for interior sound levels in flight pertains to normal
operation of the Aircraft in cruise during straight and level flight at an
altitude of 35,000 feet and 0.78 Mach number. The Aircraft shall have a complete
interior installation including standard thermal/acoustic insulation, all lining
and partition panels, a full ship set of fabric upholstered seats and floor
covering in the passenger cabin. The cargo compartment shall have a full set of
compartment liners and thermal/acoustic insulation. The interior configuration
is defined in B376011 (Interior Arrangement). The procedures used for the
measurement of sound levels shall be in accordance with ISO 5129-2001(E).

 

6.11 The guarantees for ramp sound levels pertain to a parked Aircraft during
in-service turn around with the APU, environmental control system, environmental
control system recirculation fans, electronic equipment cooling fans operating,
and with the main propulsion system not operating. The guarantee for ramp sound
levels on the 20-meter perimeter pertains to sound levels measured on a
rectangular perimeter 20 meters on either side of the Aircraft centerline, 20
meters forward of the nose of the fuselage and 20 meters aft of the tail of the
fuselage.

 

7 GUARANTEE COMPLIANCE

 

7.1 Compliance with the guarantees of Sections 2, 3 and 4 shall be based on the
conditions specified in those sections, the Aircraft configuration of Section 5
and the guarantee conditions of Section 6.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 24

 

7.2 Compliance with the takeoff and landing guarantees and the takeoff portion
of the mission guarantee shall be based on the FAA approved Airplane Flight
Manual for the Model 737-700.

 

7.3 Compliance with the takeoff guarantee and the takeoff portion of the mission
guarantee shall be shown using an alternate forward center of gravity limit of
15 percent of the mean aerodynamic chord.

 

7.4 Compliance with the climb, cruise and descent portions of the mission
guarantees shall be established by calculations based on flight test data
obtained from an aircraft in a configuration similar to that defined by the
Detail Specification.

 

7.5 The OEW used for compliance with the mission guarantees shall be the actual
MEW plus the Standard and Operational Items Allowance in Paragraph 03-60-00 of
the Detail Specification.

 

7.6 Compliance with the Manufacturer’s Empty Weight guarantee shall be based on
information in the “Weight and Balance Control and Loading Manual - Aircraft
Report.”

 

7.7 The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with these guarantees.

 

7.8 Compliance with the single event noise exposure level guarantee of
Paragraphs 4.2.1 will be by calculations made by Boeing using standard
engineering practices with noise information measured by Boeing using the Model
737-700 with CFM56-7B (SAC) engines. The noise calculation process will be as
follows:

 

7.8.1

Noise (dBA) time histories for the brake release gross weights (BRGW) guaranteed
in Section 4.2 for the model 737-700W with CFM56-7B26E-B2F engines will be
calculated by combining full power takeoff and cutback dBA time histories from
noise data measured at the noise certification test of May 1997. Adjustments
will be appropriate to simulate the takeoff procedure described in Paragraph
4.2.2. These dBA time histories will then be integrated as described in
CALIFORNIA NOISE STANDARDS (California Administrative Code, Title 21, Chapter
2.5, Sub-Chapter 6, effective January 1, 1986, Division of Aeronautics
(Department of

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. AAL-PA-1977-LA-1105509

CFM56-7B26E/B2F Engines

Page 25

 

  Transportation)), except that the threshold noise level will be 65 dBA as used
at SNA for noise monitors M1 and M2 to calculate SENEL.

 

7.8.2 The SENEL of Paragraph 7.8.1 will then be compared to the noise limits of
101.8 dB SENEL for microphone location M1 and 101.1 dB SENEL for microphone
location M2, respectively, to determine compliance with that guarantee.

 

7.8.3 A document will be prepared by Boeing to show compliance with the single
event noise exposure level guarantees of Paragraph 4.2.

 

7.8.5 The following compliance conditions apply to Paragraphs 4.2.1: If the
guarantee weight is not met, Boeing and American will work together to improve
the weight capability (no financial penalty will be levied).

 

7.9 The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with these guarantees.

 

7.10 Compliance with the guarantee for interior sound levels in flight shall be
demonstrated by Boeing Document D047A011. Compliance with the guarantee for ramp
sound levels shall be demonstrated by Boeing Document D047A001. This compliance
documentation is based on sound level surveys on production 737-700 aircraft
acoustically similar to the Buyer’s Aircraft. The measured data may be adjusted
for sound level increases resulting from Buyer Furnished Equipment, Boeing
Purchased Equipment, and from changes to the Detail Specification approved by
the Customer and Boeing or otherwise allowed by the Purchase Agreement.

 

7.11 Compliance shall be based on the performance of the airframe and engines in
combination, and shall not be contingent on the engine meeting its
manufacturer’s performance specification.

 

8 EXCLUSIVE GUARANTEES

The only performance guarantees applicable to the Aircraft are those set forth
in this Attachment.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0668   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]   

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

 

AAL-PA-1977-LA-1105511

American Airlines, Inc.

P.O. Box 619616

Dallas-Fort Worth Airport, Texas    75261-9616

 

Subject:    Aircraft Performance Guarantees – 737-923ER Reference:    Purchase
Agreement No. PA-1977 (Purchase Agreement) between The Boeing Company (Boeing)
and American Airlines, Inc. (Customer) relating to Model 737-823 aircraft

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

Boeing agrees to provide Customer with the performance guarantees in the
Attachments. Attachment A sets forth performance guarantees for 737-923ER duo
class and Attachment B sets forth performance guarantees for the 737-923ER tri
class. These guarantees are exclusive and expire upon delivery of the 737-923ER
aircraft (Aircraft) to Customer. Notwithstanding the provision of the
performance guarantees in the Attachment, Boeing and Customer will work together
in good faith to communicate the performance guarantees that will be offered
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. Confidential Treatment.

The information contained herein represents confidential business information
and has value precisely because it is not available generally or to other
parties. Customer will limit the disclosure of its contents to employees of
Customer with a need to know the contents for purposes of helping Customer
perform its obligations under the Purchase Agreement and who understand they are
not to disclose its contents to any other person or entity without the prior
written consent of Boeing.

 

AAL-PA-1977-LA-1105511     Performance Guarantees, 737-900ER   Page 1   BOEING
PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

Very truly yours,

 

THE BOEING COMPANY By  

 

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date:  

                     ,  2011

American Airlines, Inc. By  

 

Its  

 

 

AAL-PA-1977-LA-1105511     Performance Guarantees, 737-900ER   Page 2   BOEING
PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 1

 

MODEL 737-900ER DUO CLASS WITH WINGLETS PERFORMANCE

GUARANTEES

FOR AMERICAN AIRLINES, INC.

 

SECTION                                 CONTENTS 1    AIRCRAFT MODEL
APPLICABILITY 2    FLIGHT PERFORMANCE 3    MANUFACTURER’S EMPTY WEIGHT 4   
SOUND LEVELS 5    AIRCRAFT CONFIGURATION 6    GUARANTEE CONDITIONS 7   
GUARANTEE COMPLIANCE 8    EXCLUSIVE GUARANTEES

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 2

 

1 AIRCRAFT MODEL APPLICABILITY

The guarantees contained in this Attachment (the “Performance Guarantees”) are
applicable to the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2 FLIGHT PERFORMANCE

 

2.1 Takeoff

 

2.1.1 The FAA approved takeoff field length at a gross weight at the start of
the ground roll of 187,700 pounds, at a temperature of 86°F, at a sea level
altitude, with an alternate forward center of gravity limit of 15 percent of the
mean aerodynamic chord, and using maximum takeoff thrust, shall not be more than
the following guarantee value:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.1.2 The FAA approved takeoff gross weight at the start of ground roll, at a
temperature of 95°F, at an altitude of 607 feet and satisfying the conditions
defined below, with an alternate forward center of gravity limit of 15 percent
of the mean aerodynamic chord, and using maximum takeoff thrust, shall not be
less than the following guarantee value:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Conditions:

The takeoff runway available (TORA) is 12,816 feet.

The takeoff distance available (TODA) is 12,816 feet.

The accelerate-stop distance available (ASDA) is 12,816 feet.

The runway slope is 0.03 percent downhill.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 3

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway:

 

     Distance    Height 1.    2,650 feet    56 feet 2.    51,154 feet   
107 feet

 

2.1.3 The FAA approved takeoff gross weight at the start of ground roll, at a
temperature of 86°F, at an altitude of 56 feet and satisfying the conditions
defined below, with an alternate forward center of gravity limit of 15 percent
of the mean aerodynamic chord, and using maximum takeoff thrust, shall not be
less than the following guarantee value:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Conditions:

The takeoff runway available (TORA) is 5,701 feet.

The takeoff distance available (TODA) is 5,701 feet.

The accelerate-stop distance available (ASDA) is 5,701 feet.

The runway slope is 0.16 percent uphill.

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway:

 

     Distance      Height   1.      1,096 feet         18 feet    2.     
2,141 feet         43 feet    3.      2,757 feet         63 feet   

 

2.2 Landing

The FAA approved landing field length at a gross weight of 157,300 pounds and at
a sea level altitude, shall not be more than the following guarantee value:

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 4

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3 Mission

 

2.3.1 Mission Payload

The payload for a stage length of 2,825 nautical miles in still air (equivalent
to a distance of 2,273 nautical miles with a 90 knot headwind, representative of
a Newark to Los Angeles route in Winter) using the conditions and operating
rules defined below, shall not be less than the following guarantee value:

 

NOMINAL:    [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] TOLERANCE:   
GUARANTEE:   

Conditions and operating rules:

 

Stage Length:    The stage length is defined as the sum of the distances for the
climbout maneuver, climb, cruise, and descent. Takeoff:    [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]    The airport temperature is 45°F.    The takeoff
runway available (TORA) is 10,000 feet.    The takeoff distance available (TODA)
is 10,000 feet.    The accelerate-stop distance available (ASDA) is 10,000 feet.
   The runway slope is 0.02 percent uphill.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 5

 

   The following obstacle definition is based on a straight out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway:

 

     Distance    Height 1.    8 feet    5 feet 2.    5,656 feet    101 feet 3.
   16,455 feet    237 feet 4.    80,745 feet    401 feet

 

   Takeoff performance is based on an alternate forward center of gravity limit
of 15 percent of the mean aerodynamic chord.    Maximum takeoff thrust is used
for the takeoff.    The takeoff gross weight shall conform to FAA Regulations.
Climbout Maneuver:    Following the takeoff to 35 feet, the Aircraft accelerates
to 250 KCAS while climbing to 1,500 feet above the departure airport altitude
and retracting flaps and landing gear. Climb:    The Aircraft climbs from 1,500
feet above the departure airport altitude to 10,000 feet altitude at 250 KCAS.
   The Aircraft then accelerates at a rate of climb of 500 feet per minute to
the recommended climb speed for minimum block fuel.    The climb continues at
the recommended climb speed for minimum block fuel to the initial cruise
altitude.    The temperature is standard day during climb.    Maximum climb
thrust is used during climb. Cruise:    The Aircraft cruises at the Long Range
Cruise (LRC) speed.    The initial cruise altitude is 32,000 feet.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 6

 

     A step climb or multiple step climbs of 2,000 feet altitude may be used
when beneficial to minimize
fuel burn.    The temperature is standard day during cruise.    The cruise
thrust is not to exceed maximum cruise thrust except during a step climb when
maximum climb thrust may be used. Descent:    The Aircraft descends from the
final cruise altitude at 250 KCAS to an altitude of 1,500 feet above the
destination airport altitude.    Throughout the descent, the cabin pressure will
be controlled to a maximum rate of descent equivalent to 300 feet per minute at
sea level.    The temperature is standard day during descent. Approach and
Landing Maneuver:    The Aircraft decelerates to the final approach speed while
extending landing gear and flaps, then descends and lands.    The destination
airport altitude is 126 feet. Fixed Allowances:    For the purpose of this
guarantee and for the purpose of establishing compliance with this guarantee,
the following shall be used as fixed quantities and allowances:   

Taxi-Out:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Takeoff and Climbout Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Approach and Landing Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Taxi-In (shall be consumed from the reserve fuel):

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 7

 

  

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3.2 Mission Payload

The payload for a stage length of 2,712 nautical miles in still air (equivalent
to a distance of 2,313 nautical miles with a 68 knot headwind, representative of
a Los Angeles to Honolulu route in Winter) using the conditions and operating
rules defined below, shall not be less than the following guarantee value:

 

NOMINAL:    [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] TOLERANCE:   
GUARANTEE:   

Conditions and operating rules:

 

Stage Length:    The stage length is defined as the sum of the distances for the
climbout maneuver, climb, cruise, and descent. Takeoff:    [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]    The airport temperature is 63°F.    The takeoff
runway available (TORA) is 12,091 feet.    The takeoff distance available (TODA)
is 12,091 feet.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 8

 

   The accelerate-stop distance available (ASDA) is 12,091 feet.    The runway
slope is 0.14 percent uphill.    The following obstacle definition is based on a
straight out departure where obstacle height and distance are specified with
reference to the liftoff end of the runway:

 

     Distance    Height 1.    3,907 feet    82 feet

 

   Takeoff performance is based on an alternate forward center of gravity limit
of 15 percent of the mean aerodynamic chord.    Maximum takeoff thrust is used
for the takeoff.    The takeoff gross weight shall conform to FAA Regulations.
Climbout Maneuver:    Following the takeoff to 35 feet, the Aircraft accelerates
to 250 KCAS while climbing to 1,500 feet above the departure airport altitude
and retracting flaps and landing gear. Climb:    The Aircraft climbs from 1,500
feet above the departure airport altitude to 10,000 feet altitude at 250 KCAS.
   The Aircraft then accelerates at a rate of climb of 500 feet per minute to
the recommended climb speed for minimum block fuel.    The climb continues at
the recommended climb speed for minimum block fuel to the initial cruise
altitude.    The temperature is standard day during climb.    Maximum climb
thrust is used during climb. Cruise:    The Aircraft cruises at the Long Range
Cruise (LRC) speed.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 9

 

     The initial cruise altitude is 32,000 feet.    A step climb or multiple
step climbs of 2,000 feet altitude may be used when beneficial to minimize fuel
burn.    The temperature is standard day during cruise.    The cruise thrust is
not to exceed maximum cruise thrust except during a step climb when maximum
climb thrust may be used. Descent:    The Aircraft descends from the final
cruise altitude at 250 KCAS to an altitude of 1,500 feet above the destination
airport altitude.    Throughout the descent, the cabin pressure will be
controlled to a maximum rate of descent equivalent to 300 feet per minute at sea
level.    The temperature is standard day during descent. Approach and Landing
Maneuver:    The Aircraft decelerates to the final approach speed while
extending landing gear and flaps, then descends and lands.    The destination
airport altitude is 13 feet. Fixed Allowances:    For the purpose of this
guarantee and for the purpose of establishing compliance with this guarantee,
the following shall be used as fixed quantities and allowances:   

Taxi-Out:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Takeoff and Climbout Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 10

 

  

Approach and Landing Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Taxi-In (shall be consumed from the reserve fuel):

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Usable reserve fuel remaining upon completion of the approach and landing
maneuver

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]    [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

2.3.3 Mission Payload

The payload for a stage length of 1,439 nautical miles in still air (equivalent
to a distance of 1,300 nautical miles with a 45 knot headwind, representative of
a New York LaGuardia to Dallas route in Summer) using the conditions and
operating rules defined below, shall not be less than the following guarantee
value:

 

NOMINAL:    [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] TOLERANCE:   
GUARANTEE:   

Conditions and operating rules:

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 11

 

Stage Length:    The stage length is defined as the sum of the distances for the
climbout maneuver, climb, cruise, and descent. Takeoff:    [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]    The airport temperature is 82°F.    The takeoff
runway available (TORA) is 7,003 feet.    The takeoff distance available (TODA)
is 7,003 feet.    The accelerate-stop distance available (ASDA) is 7,003 feet.
   The runway slope is 0.04 percent downhill.    The following obstacle
definition is based on a straight out departure where obstacle height and
distance are specified with reference to the liftoff end of the runway:

 

     Distance    Height 1.    393 feet    12 feet 2.    3,217 feet    90 feet 3.
   7,767 feet    208 feet 4.    10,054 feet    264 feet 5.    24,010 feet    283
feet

 

   Takeoff performance is based on an alternate forward center of gravity limit
of 15 percent of the mean aerodynamic chord.    Maximum takeoff thrust is used
for the takeoff.    The takeoff gross weight shall conform to FAA Regulations.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 12

 

Climbout Maneuver:    Following the takeoff to 35 feet, the Aircraft accelerates
to 250 KCAS while climbing to 1,500 feet above the departure airport altitude
and retracting flaps and landing gear. Climb:    The Aircraft climbs from 1,500
feet above the departure airport altitude to 10,000 feet altitude at 250 KCAS.
   The Aircraft then accelerates at a rate of climb of 500 feet per minute to
the recommended climb speed for minimum block fuel.    The climb continues at
the recommended climb speed for minimum block fuel until 0.78 Mach number is
reached.    The climb continues at 0.78 Mach number to the initial cruise
altitude.    The temperature is standard day during climb.    Maximum climb
thrust is used during climb. Cruise:    The Aircraft cruises at the Long Range
Cruise (LRC) speed.    The initial cruise altitude is 34,000 feet.    A step
climb or multiple step climbs of 2,000 feet altitude may be used when beneficial
to minimize fuel burn.    The temperature is standard day during cruise.    The
cruise thrust is not to exceed maximum cruise thrust except during a step climb
when maximum climb thrust may be used. Descent:    The Aircraft descends from
the final cruise altitude at 250 KCAS to an altitude of 1,500 feet above the
destination airport altitude.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 13

 

   Throughout the descent, the cabin pressure will be controlled to a maximum
rate of descent equivalent to 300 feet per minute at sea level.    The
temperature is standard day during descent. Approach and Landing Maneuver:   
The Aircraft decelerates to the final approach speed while extending landing
gear and flaps, then descends and lands.    The destination airport altitude is
607 feet. Fixed Allowances:    For the purpose of this guarantee and for the
purpose of establishing compliance with this guarantee, the following shall be
used as fixed quantities and allowances:   

Taxi-Out:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Takeoff and Climbout Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Approach and Landing Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Taxi-In (shall be consumed from the reserve fuel):

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 14

 

  

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3.4 Mission Block Fuel

The block fuel for a stage length of 1,200 nautical miles in still air with a
42,720 pound payload using the conditions and operating rules defined below,
shall not be more than the following guarantee value:

 

NOMINAL:    [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] TOLERANCE:   
GUARANTEE:   

Conditions and operating rules:

 

Stage Length:    The stage length is defined as the sum of the distances for the
climbout maneuver, climb, cruise, and descent. Block Fuel:    The block fuel is
defined as the sum of the fuel used for taxi-out, takeoff and climbout maneuver,
climb, cruise, descent, approach and landing maneuver, and taxi-in. Takeoff:   
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]    The takeoff gross weight is not
limited by the airport conditions.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 15

 

Climbout Maneuver:    Following the takeoff to 35 feet, the Aircraft accelerates
to 250 KCAS while climbing to 1,500 feet above the departure airport altitude
and retracting flaps and landing gear. Climb:    The Aircraft climbs from 1,500
feet above the departure airport altitude to 10,000 feet altitude at 250 KCAS.
   The Aircraft then accelerates at a rate of climb of 500 feet per minute to
the recommended climb speed for minimum block fuel.    The climb continues at
the recommended climb speed for minimum block fuel until 0.78 Mach number is
reached.    The climb continues at 0.78 Mach number to the initial cruise
altitude.    The temperature is standard day during climb.    Maximum climb
thrust is used during climb. Cruise:    The Aircraft cruises at the Long Range
Cruise (LRC) speed.    The initial cruise altitude is 34,000 feet.    A step
climb or multiple step climbs of 2,000 feet altitude may be used when beneficial
to minimize fuel burn.    The temperature is standard day during cruise.    The
cruise thrust is not to exceed maximum cruise thrust except during a step climb
when maximum climb thrust may be used. Descent:    The Aircraft descends from
the final cruise altitude at 250 KCAS to an altitude of 1,500 feet above the
destination airport altitude.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 16

 

   Throughout the descent, the cabin pressure is controlled to a maximum rate of
descent equivalent to 300 feet per minute at sea level.    The temperature is
standard day during descent. Approach and Landing Maneuver:    The Aircraft
decelerates to the final approach speed while extending landing gear and flaps,
then descends and lands.    The destination airport altitude is sea level. Fixed
Allowances:    For the purpose of this guarantee and for the purpose of
establishing compliance with this guarantee, the following shall be used as
fixed quantities and allowances:   

Operational Empty Weight, OEW (Paragraph 2.3.6): [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

  

Taxi-Out:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Takeoff and Climbout Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Approach and Landing Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 17

 

  

Taxi-In (shall be consumed from the reserve fuel):

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3.5 Operational Empty Weight Basis

The Operational Empty Weight (OEW) derived in Paragraph 2.3.6 is the basis for
the mission guarantees of Paragraphs 2.3.1, 2.3.2, 2.3.3 and 2.3.4.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 18

 

2.3.6 737-900ER Weight Summary - American Airlines

 

    

Pounds

Standard Model Specification MEW   

[CONFIDENTIAL

PORTION

OMITTED AND

FILED

SEPARATELY

WITH THE

COMMISSION

PURSUANT TO

A REQUEST

FOR

CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]   

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] American Airlines

 

 

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

  

 

[CONFIDENTIAL

PORTION

OMITTED AND

FILED

SEPARATELY

WITH THE

COMMISSION

PURSUANT TO

A REQUEST

FOR

CONFIDENTIAL

TREATMENT]

  

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 19

 

American Airlines Manufacturer’s Empty Weight (MEW)

 

Standard and Operational Items Allowance (Paragraph 2.3.7)

  

[CONFIDENTIAL

PORTION

OMITTED AND

FILED

SEPARATELY

WITH THE

COMMISSION

PURSUANT TO

A REQUEST

FOR

CONFIDENTIAL

TREATMENT]

 

American Airlines Operational Empty Weight (OEW)   

[CONFIDENTIAL

PORTION

OMITTED AND

FILED

SEPARATELY

WITH THE

COMMISSION

PURSUANT TO

A REQUEST

FOR

CONFIDENTIAL

TREATMENT]

 

    

[CONFIDENTIAL
PORTION
OMITTED AND
FILED
SEPARATELY
WITH THE
COMMISSION
PURSUANT TO

A REQUEST

FOR
CONFIDENTIAL
TREATMENT]

  

[CONFIDENTIAL
PORTION
OMITTED AND
FILED
SEPARATELY
WITH THE
COMMISSION
PURSUANT TO

A REQUEST

FOR
CONFIDENTIAL
TREATMENT]

  

[CONFIDENTIAL
PORTION
OMITTED AND
FILED
SEPARATELY
WITH THE
COMMISSION
PURSUANT TO

A REQUEST

FOR
CONFIDENTIAL
TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 20

 

2.3.7 Standard and Operational Items Allowance

 

     Qty    Pounds    Pounds    Pounds Standard Items Allowance            

Unusable Fuel

           

Oil

           

Oxygen Equipment

           

Passenger Portable

           

Crew Masks

           

Miscellaneous Equipment

           

Crash Axe

           

Megaphones

           

Flashlights

           

Smoke Hoods

           

Galley Structure & Fixed Inserts

           

Operational Items Allowance

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

Crew and Crew Baggage

   COMMISSION PURSUANT TO A

Flight Crew (incl. baggage)

   REQUEST FOR CONFIDENTIAL

Cabin Crew (incl. baggage)

   TREATMENT]

Catering Allowance & Removable Inserts

           

First Class

           

Tourist Class

           

Passenger Service Equipment

           

Potable Water - [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

           

Waste Tank Disinfectant

           

Emergency Equipment

           

Escape Slides - Forward

           

Escape Slides - Aft

           

Life Vests - Crew and Passengers

           

Life Rafts

           

Auto Radio Beacon (ELT)

           

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 21

 

Total Standard and Operational Items Allowance   

[CONFIDENTIAL

PORTION

OMITTED AND

FILED

SEPARATELY

WITH THE

COMMISSION

PURSUANT TO

A REQUEST

FOR

CONFIDENTIAL

TREATMENT]

 

3 MANUFACTURER’S EMPTY WEIGHT

The Manufacturer’s Empty Weight (MEW) is guaranteed not to exceed the value in
Section 03-60-00 of Detail Specification TBD plus one percent.

 

4 SOUND LEVELS

 

4.1 Community Sound Levels

The Aircraft shall be certified in accordance with the requirements of 14CFR
Part 36, Stage 4 and ICAO Annex 16, Volume 1, Chapter 4.

 

4.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Single Event Noise Exposure
Levels

 

4.2.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 22

 

4.2.2 The guarantee of Paragraph 4.2.1 is based on the following conditions,
procedures and microphone locations:

 

[CONFIDENTIAL

PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

 

[CONFIDENTIAL

PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

 

[CONFIDENTIAL

PORTION OMITTED

AND FILED

SEPARATELY WITH

THE COMMISSION

PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

 

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

 

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 23

 

4.3 Interior Sound Levels in Flight

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.4 Ramp Sound Levels

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5 AIRCRAFT CONFIGURATION

 

5.1

The guarantees contained in this Attachment are based on the Aircraft
configuration as defined in the original release of Detail

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 24

 

  Specification TBD (hereinafter referred to as the Detail Specification).
Appropriate adjustment shall be made for changes in such Detail Specification
approved by the Customer and Boeing or otherwise allowed by the Purchase
Agreement which cause changes to the flight performance, sound levels, and/or
weight and balance of the Aircraft. Such adjustment shall be accounted for by
Boeing in its evidence of compliance with the guarantees.

 

5.2 The guarantee payloads of Paragraph 2.3.1, 2.3.2, and 2.3.3 will be adjusted
by Boeing for the effect of the following on OEW and the Manufacturer’s Empty
Weight guarantee of Section 3 will be adjusted by Boeing for the following in
its evidence of compliance with the guarantees:

(1) Changes to the Detail Specification or any other changes mutually agreed
upon between the Customer and Boeing or otherwise allowed by the Purchase
Agreement.

(2) The difference between the component weight allowances given in Appendix IV
of the Detail Specification and the actual weights.

 

6 GUARANTEE CONDITIONS

 

6.1 All guaranteed performance data are based on the International Standard
Atmosphere (ISA) and specified variations therefrom; altitudes are pressure
altitudes.

 

6.2 The Federal Aviation Administration (FAA) regulations referred to in this
Attachment are, unless otherwise specified, the 737-900ER Certification Basis
regulations specified in the Type Certificate Data Sheet A16WE, Revision 40,
dated April 27, 2007.

 

6.3 In the event a change is made to any law, governmental regulation or
requirement, or in the interpretation of any such law, governmental regulation
or requirement that affects the certification basis for the Aircraft as
described in Paragraphs 4.1 or 6.2, and as a result thereof, a change is made to
the configuration and/or the performance of the Aircraft in order to obtain
certification, the guarantees set forth in this Attachment shall be
appropriately modified to reflect any such change.

 

6.4

The takeoff and landing guarantees, and the takeoff portion of the mission
guarantees are based on hard surface, level and dry runways with no wind or
obstacles, no clearway or stopway, 225

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 25

 

  mph tires, with Category H brakes and anti-skid operative, and with the
Aircraft center of gravity at the most forward limit unless otherwise specified.
The takeoff performance is based on no engine bleed for air conditioning or
thermal anti-icing and the Auxiliary Power Unit (APU) turned off unless
otherwise specified. Unbalanced field length calculations and the improved climb
performance procedure will be used for takeoff as required. The landing
performance is based on the use of automatic spoilers.

 

6.5 The climb, cruise and descent portions of the mission guarantees include
allowances for normal power extraction and engine bleed for normal operation of
the air conditioning system. Normal electrical power extraction shall be defined
as not less than a 50 kilowatts total electrical load. Normal operation of the
air conditioning system shall be defined as pack switches in the “Auto”
position, the temperature control switches in the “Auto” position that results
in a nominal cabin temperature of 75°F, and all air conditioning systems
operating normally. This operation allows a maximum cabin pressure differential
of 8.35 pounds per square inch at higher altitudes, with a nominal Aircraft
cabin ventilation rate of 3,300 cubic feet per minute including passenger cabin
recirculation (nominal recirculation is 47 percent). The APU is turned off
unless otherwise specified.

 

6.6 Long Range Cruise (LRC) speed is defined to be the highest speed where
cruise fuel mileage is 99 percent of the maximum cruise fuel mileage.

 

6.7 The climb, cruise and descent portions of the mission guarantees are based
on an Aircraft center of gravity location of 19.7 percent of the mean
aerodynamic chord.

 

6.8 Performance, where applicable, is based on a fuel Lower Heating Value (LHV)
of 18,580 BTU per pound and a fuel density of 6.7 pounds per U.S. gallon.

 

6.9 Sound pressure levels are measured in decibels (dB) referred to the standard
reference pressure of 20 micro Pascals. Overall sound pressure level (OASPL) is
defined to be the sound pressure level for the frequency range from 45 to 11,200
Hz. A-weighted sound level (dBA) is similar to OASPL except that an A-weighting
is applied to the sound pressure levels. The weighting is defined in Section 5.4
of IEC 61672-1 for the frequency range from 45 to 11,200 Hz. Speech interference
level (SIL) is defined to be the arithmetic average of sound pressure levels in
the three octave bands with center frequencies at 1,000, 2,000 and 4,000 Hz.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 26

 

6.10 The guarantee for interior sound levels in flight pertains to normal
operation of the Aircraft in cruise during straight and level flight at an
altitude of 35,000 feet and 0.78 Mach number. The Aircraft shall have a complete
interior installation including standard thermal/acoustic insulation, all lining
and partition panels, a full ship set of fabric upholstered seats and floor
covering in the passenger cabin. The cargo compartment shall have a full set of
compartment liners and thermal/acoustic insulation. The interior configuration
is defined in B377507 (Interior Arrangement). The procedures used for the
measurement of sound levels shall be in accordance with ISO 5129-2001(E).

 

6.11 The guarantees for ramp sound levels pertain to a parked Aircraft during
in-service turn around with the APU, environmental control system, environmental
control system recirculation fans, electronic equipment cooling fans operating,
and with the main propulsion system not operating. The guarantee for ramp sound
levels on the 20-meter perimeter pertains to sound levels measured on a
rectangular perimeter 20 meters on either side of the Aircraft centerline, 20
meters forward of the nose of the fuselage and 20 meters aft of the tail of the
fuselage.

 

7 GUARANTEE COMPLIANCE

 

7.1 Compliance with the guarantees of Sections 2, 3 and 4 shall be based on the
conditions specified in those sections, the Aircraft configuration of Section 5
and the guarantee conditions of Section 6.

 

7.2 Compliance with the takeoff and landing guarantees and the takeoff portion
of the mission guarantee shall be based on the FAA approved Airplane Flight
Manual for the Model 737-900ER.

 

7.3 Compliance with the takeoff guarantee and the takeoff portion of the mission
guarantee shall be shown using an alternate forward center of gravity limit of
15 percent of the mean aerodynamic chord.

 

7.4 Compliance with the climb, cruise and descent portions of the mission
guarantees shall be established by calculations based on flight test data
obtained from an aircraft in a configuration similar to that defined by the
Detail Specification.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 27

 

7.5 The OEW used for compliance with the mission guarantees shall be the actual
MEW plus the Standard and Operational Items Allowance in Paragraph 03-60-00 of
the Detail Specification.

 

7.6 Compliance with the Manufacturer’s Empty Weight guarantee shall be based on
information in the “Weight and Balance Control and Loading Manual - Aircraft
Report.”

 

7.7 The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with these guarantees.

 

7.8 Compliance with the single event noise exposure level guarantee of
Paragraphs 4.2.1 will be by calculations made by Boeing using standard
engineering practices with noise information measured by Boeing using the Model
737-700 with CFM56-7B (SAC) engines. The noise calculation process will be as
follows:

 

7.8.1 Noise (dBA) time histories for the brake release gross weights (BRGW)
guaranteed in Section 4.2 for the model 737-900ERW with CFM56-7B27E-B1F engines
will be calculated by combining full power takeoff and cutback dBA time
histories from noise data measured at the noise certification test of May 1997.
Adjustments will be appropriate to simulate the takeoff procedure described in
Paragraph 4.2.2. These dBA time histories will then be integrated as described
in CALIFORNIA NOISE STANDARDS (California Administrative Code, Title 21, Chapter
2.5, Sub-Chapter 6, effective January 1, 1986, Division of Aeronautics
(Department of Transportation)), except that the threshold noise level will be
65 dBA as used at SNA for noise monitors M1 and M2 to calculate SENEL.

 

7.8.2 The SENEL of Paragraph 7.8.1 will then be compared to the noise limits of
101.8 dB SENEL for microphone location M1 and 101.1 dB SENEL for microphone
location M2, respectively, to determine compliance with that guarantee.

 

7.8.3 A document will be prepared by Boeing to show compliance with the single
event noise exposure level guarantees of Paragraph 4.2.

 

7.8.5 The following compliance conditions apply to Paragraphs 4.2.1:

If the guarantee weight is not met, Boeing and American will work together to
improve the weight capability (no financial penalty will be levied).

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 28

 

7.9 The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with these guarantees.

 

7.10 Compliance with the guarantee for interior sound levels in flight shall be
demonstrated by Boeing Document D047A014. Compliance with the guarantee for ramp
sound levels shall be demonstrated by Boeing Document D537A300. This compliance
documentation is based on sound level surveys on production 737-900ER aircraft
acoustically similar to the Buyer’s Aircraft. The measured data may be adjusted
for sound level increases resulting from Buyer Furnished Equipment, Boeing
Purchased Equipment, and from changes to the Detail Specification approved by
the Customer and Boeing or otherwise allowed by the Purchase Agreement.

 

7.11 Compliance shall be based on the performance of the airframe and engines in
combination, and shall not be contingent on the engine meeting its
manufacturer’s performance specification.

 

8 EXCLUSIVE GUARANTEES

The only performance guarantees applicable to the Aircraft are those set forth
in this Attachment.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0670   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 1

 

MODEL 737-900ER TRI CLASS WITH WINGLETS PERFORMANCE

GUARANTEES

FOR AMERICAN AIRLINES, INC.

 

SECTION                                 CONTENTS 1    AIRCRAFT MODEL
APPLICABILITY 2    FLIGHT PERFORMANCE 3    MANUFACTURER’S EMPTY WEIGHT 4   
SOUND LEVELS 5    AIRCRAFT CONFIGURATION 6    GUARANTEE CONDITIONS 7   
GUARANTEE COMPLIANCE 8    EXCLUSIVE GUARANTEES

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 2

 

1 AIRCRAFT MODEL APPLICABILITY

The guarantees contained in this Attachment (the “Performance Guarantees”) are
applicable to the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2 FLIGHT PERFORMANCE

 

2.1 Takeoff

 

2.1.1 The FAA approved takeoff field length at a gross weight at the start of
the ground roll of 187,700 pounds, at a temperature of 86°F, at a sea level
altitude, with an alternate forward center of gravity limit of 15 percent of the
mean aerodynamic chord, and using maximum takeoff thrust, shall not be more than
the following guarantee value:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]t

 

2.1.2 The FAA approved takeoff gross weight at the start of ground roll, at a
temperature of 95°F, at an altitude of 607 feet and satisfying the conditions
defined below, with an alternate forward center of gravity limit of 15 percent
of the mean aerodynamic chord, and using maximum takeoff thrust, shall not be
less than the following guarantee value:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Conditions:

The takeoff runway available (TORA) is 12,816 feet.

The takeoff distance available (TODA) is 12,816 feet.

The accelerate-stop distance available (ASDA) is 12,816 feet.

The runway slope is 0.03 percent downhill.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 3

 

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway:

 

     Distance    Height 1.    2,650 feet    56 feet 2.    51,154 feet   
107 feet

 

2.1.3 The FAA approved takeoff gross weight at the start of ground roll, at a
temperature of 86°F, at an altitude of 56 feet and satisfying the conditions
defined below, with an alternate forward center of gravity limit of 15 percent
of the mean aerodynamic chord, and using maximum takeoff thrust, shall not be
less than the following guarantee value:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Conditions:

The takeoff runway available (TORA) is 5,701 feet.

The takeoff distance available (TODA) is 5,701 feet.

The accelerate-stop distance available (ASDA) is 5,701 feet.

The runway slope is 0.16 percent uphill.

The following obstacle definition is based on a straight-out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway:

 

     Distance    Height 1.    1,096 feet    18 feet 2.    2,141 feet    43 feet
3.    2,757 feet    63 feet

 

2.2 Landing

The FAA approved landing field length at a gross weight of 157,300 pounds and at
a sea level altitude, shall not be more than the following guarantee value:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 4

 

2.3 Mission

 

2.3.1 Mission Payload

The payload for a stage length of 2,853 nautical miles in still air (equivalent
to a distance of 2,292 nautical miles with a 91 knot headwind, representative of
a New York to Los Angeles route in Winter) using the conditions and operating
rules defined below, shall not be less than the following guarantee value:

 

NOMINAL:    [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] TOLERANCE:   
GUARANTEE:   

Conditions and operating rules:

 

Stage Length:    The stage length is defined as the sum of the distances for the
climbout maneuver, climb, cruise, and descent. Takeoff:    [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]    The airport temperature is 44°F.    The takeoff
runway available (TORA) is 13,806 feet.    The takeoff distance available (TODA)
is 13,806 feet.    The accelerate-stop distance available (ASDA) is 13,806 feet.
   The runway is level.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 5

 

   The following obstacle definition is based on a straight out departure where
obstacle height and distance are specified with reference to the liftoff end of
the runway:

 

     Distance    Height 1.    2,804 feet    59 feet 2.    20,571 feet   
270 feet

 

   Takeoff performance is based on an alternate forward center of gravity limit
of 15 percent of the mean aerodynamic chord.    Maximum takeoff thrust is used
for the takeoff.    The takeoff gross weight shall conform to FAA Regulations.
Climbout Maneuver:    Following the takeoff to 35 feet, the Aircraft accelerates
to 250 KCAS while climbing to 1,500 feet above the departure airport altitude
and retracting flaps and landing gear. Climb:    The Aircraft climbs from 1,500
feet above the departure airport altitude to 10,000 feet altitude at 250 KCAS.
   The Aircraft then accelerates at a rate of climb of 500 feet per minute to
the recommended climb speed for minimum block fuel.    The climb continues at
the recommended climb speed for minimum block fuel to the initial cruise
altitude.    The temperature is standard day during climb.    Maximum climb
thrust is used during climb. Cruise:    The Aircraft cruises at the Long Range
Cruise (LRC) speed.    The initial cruise altitude is 32,000 feet.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 6

 

   A step climb or multiple step climbs of 2,000 feet altitude may be used when
beneficial to minimize fuel burn.    The temperature is standard day during
cruise.    The cruise thrust is not to exceed maximum cruise thrust except
during a step climb when maximum climb thrust may be used. Descent:    The
Aircraft descends from the final cruise altitude at 250 KCAS to an altitude of
1,500 feet above the destination airport altitude.    Throughout the descent,
the cabin pressure will be controlled to a maximum rate of descent equivalent to
300 feet per minute at sea level.    The temperature is standard day during
descent. Approach and Landing Maneuver:    The Aircraft decelerates to the final
approach speed while extending landing gear and flaps, then descends and lands.
   The destination airport altitude is 126 feet. Fixed Allowances:    For the
purpose of this guarantee and for the purpose of establishing compliance with
this guarantee, the following shall be used as fixed quantities and allowances:
  

Post-Delivery Auxilliary Tank Installation

 

(Paragraph 2.3.4):

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 7

 

 

Taxi-Out:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Takeoff and Climbout Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Approach and Landing Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Taxi-In (shall be consumed from the reserve fuel):

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Usable reserve fuel remaining upon completion of the approach and landing
maneuver

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3.2 Mission Block Fuel

The block fuel for a stage length of 1,200 nautical miles in still air with a
29,279 pound payload using the conditions and operating rules defined below,
shall not be more than the following guarantee value:

 

NOMINAL:    [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] TOLERANCE:   
GUARANTEE:   

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 8

 

Conditions and operating rules: Stage Length:    The stage length is defined as
the sum of the distances for the climbout maneuver, climb, cruise, and descent.
Block Fuel:    The block fuel is defined as the sum of the fuel used for
taxi-out, takeoff and climbout maneuver, climb, cruise, descent, approach and
landing maneuver, and taxi-in. Takeoff:    [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]    The takeoff gross weight is not limited by the airport conditions.
Climbout Maneuver:    Following the takeoff to 35 feet, the Aircraft accelerates
to 250 KCAS while climbing to 1,500 feet above the departure airport altitude
and retracting flaps and landing gear. Climb:    The Aircraft climbs from 1,500
feet above the departure airport altitude to 10,000 feet altitude at 250 KCAS.
   The Aircraft then accelerates at a rate of climb of 500 feet per minute to
the recommended climb speed for minimum block fuel.    The climb continues at
the recommended climb speed for minimum block fuel until 0.78 Mach number is
reached.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 9

 

   The climb continues at 0.78 Mach number to the initial cruise altitude.   
The temperature is standard day during climb.    Maximum climb thrust is used
during climb. Cruise:    The Aircraft cruises at the Long Range Cruise (LRC)
speed.    The initial cruise altitude is 36,000 feet.    A step climb or
multiple step climbs of 2,000 feet altitude may be used when beneficial to
minimize fuel burn.    The temperature is standard day during cruise.    The
cruise thrust is not to exceed maximum cruise thrust except during a step climb
when maximum climb thrust may be used. Descent:    The Aircraft descends from
the final cruise altitude at 250 KCAS to an altitude of 1,500 feet above the
destination airport altitude.    Throughout the descent, the cabin pressure is
controlled to a maximum rate of descent equivalent to 300 feet per minute at sea
level.    The temperature is standard day during descent. Approach and Landing
Maneuver:    The Aircraft decelerates to the final approach speed while
extending landing gear and flaps, then descends and lands.    The destination
airport altitude is sea level. Fixed Allowances:    For the purpose of this
guarantee and for the purpose of establishing compliance with this guarantee,
the following shall be used as fixed quantities and allowances:    Operational
Empty Weight, OEW (Paragraph 2.3.4): [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 10

 

  

Taxi-Out:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Takeoff and Climbout Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Approach and Landing Maneuver:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Taxi-In (shall be consumed from the reserve fuel):

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Usable reserve fuel remaining upon completion of the approach and landing
maneuver:

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 11

 

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

2.3.3 Operational Empty Weight Basis

The Operational Empty Weight (OEW) derived in Paragraph 2.3.4 is the basis for
the mission guarantees of Paragraphs 2.3.1 and 2.3.2.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 12

 

2.3.4 737-900ER Weight Summary - American Airlines

 

    

Pounds

Standard Model Specification MEW    [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]    [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]    [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] American Airlines
   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]   

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 13

 

American Airlines Manufacturer’s Empty Weight (MEW)    [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

Standard and Operational Items Allowance

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(Paragraph 2.3.5)

   American Airlines Operational Empty Weight (OEW)    [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 14

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]    [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] American Airlines Post-Delivery Operational Empty Weight (OEW)   
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   [CONFIDENTIAL
PORTION
OMITTED AND
FILED
SEPARATELY
WITH THE
COMMISSION
PURSUANT TO
A REQUEST FOR
CONFIDENTIAL
TREATMENT]    [CONFIDENTIAL
PORTION
OMITTED AND
FILED
SEPARATELY
WITH THE
COMMISSION
PURSUANT TO
A REQUEST FOR
CONFIDENTIAL
TREATMENT]    [CONFIDENTIAL
PORTION
OMITTED AND
FILED
SEPARATELY
WITH THE
COMMISSION
PURSUANT TO
A REQUEST FOR
CONFIDENTIAL
TREATMENT]         

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 15

 

2.3.5 Standard and Operational Items Allowance

 

     Qty    Pounds    Pounds    Pounds

 

Standard Items Allowance

   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

Unusable Fuel

  

Oil

  

Oxygen Equipment

  

Passenger Portable

  

Crew Masks

  

Miscellaneous Equipment

  

Crash Axe

  

Megaphones

  

Flashlights

  

Smoke Hoods

  

Galley Structure & Fixed Inserts

  

Operational Items Allowance

  

Crew and Crew Baggage

  

Flight Crew (incl. baggage)

  

Cabin Crew (incl. baggage)

  

Catering Allowance & Removable Inserts

  

First Class

  

Business Class

  

Economy Class

  

Passenger Service Equipment

  

Potable Water - [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

  

Waste Tank Disinfectant

  

Emergency Equipment

  

Escape Slides - Forward

  

Escape Slides - Aft

  

Life Vests - Crew and Passengers

  

Life Rafts

  

Auto Radio Beacon (ELT)

  

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 16

 

Total Standard and Operational Items Allowance    [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

3 MANUFACTURER’S EMPTY WEIGHT

The Manufacturer’s Empty Weight (MEW) is guaranteed not to exceed the value in
Section 03-60-00 of Detail Specification TBD plus one percent.

 

4 SOUND LEVELS

 

4.1 Community Sound Levels

The Aircraft shall be certified in accordance with the requirements of 14CFR
Part 36, Stage 4 and ICAO Annex 16, Volume 1, Chapter 4.

 

4.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Single Event Noise Exposure
Levels

 

4.2.1 The brake release gross weight for a Single Event Noise Exposure Level
(SENEL) at the Class A limits of 101.8 dB SENEL at microphone location M1 and
101.1 dB SENEL at microphone location M2, whichever is limiting for the
microphone locations defined below, shall not be less than the
performance-limited takeoff weight of Paragraph 2.1.3.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 17

 

4.2.2 The guarantee of Paragraph 4.2.1 is based on the following conditions,
procedures and microphone locations:

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]    [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]    [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]   
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 18

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]    [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

 

4.3 Interior Sound Levels in Flight

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

4.4 Ramp Sound Levels

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 19

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

5 AIRCRAFT CONFIGURATION

 

5.1 The guarantees contained in this Attachment are based on the Aircraft
configuration as defined in the original release of Detail Specification TBD
(hereinafter referred to as the Detail Specification). Appropriate adjustment
shall be made for changes in such Detail Specification approved by the Customer
and Boeing or otherwise allowed by the Purchase Agreement which cause changes to
the flight performance, sound levels, and/or weight and balance of the Aircraft.
Such adjustment shall be accounted for by Boeing in its evidence of compliance
with the guarantees.

 

5.2 The guarantee payload of Paragraph 2.3.1 will be adjusted by Boeing for the
effect of the following on OEW and the Manufacturer’s Empty Weight guarantee of
Section 3 will be adjusted by Boeing for the following in its evidence of
compliance with the guarantees:

(1) Changes to the Detail Specification or any other changes mutually agreed
upon between the Customer and Boeing or otherwise allowed by the Purchase
Agreement.

(2) The difference between the component weight allowances given in Appendix IV
of the Detail Specification and the actual weights.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 20

 

5 GUARANTEE CONDITIONS

 

6.1 All guaranteed performance data are based on the International Standard
Atmosphere (ISA) and specified variations therefrom; altitudes are pressure
altitudes.

 

6.2 The Federal Aviation Administration (FAA) regulations referred to in this
Attachment are, unless otherwise specified, the 737-900ER Certification Basis
regulations specified in the Type Certificate Data Sheet A16WE, Revision 40,
dated April 27, 2007.

 

6.3 In the event a change is made to any law, governmental regulation or
requirement, or in the interpretation of any such law, governmental regulation
or requirement that affects the certification basis for the Aircraft as
described in Paragraphs 4.1 or 6.2, and as a result thereof, a change is made to
the configuration and/or the performance of the Aircraft in order to obtain
certification, the guarantees set forth in this Attachment shall be
appropriately modified to reflect any such change.

 

6.4 The takeoff and landing guarantees, and the takeoff portion of the mission
guarantee are based on hard surface, level and dry runways with no wind or
obstacles, no clearway or stopway, 225 mph tires, with Category H brakes and
anti-skid operative, and with the Aircraft center of gravity at the most forward
limit unless otherwise specified. The takeoff performance is based on no engine
bleed for air conditioning or thermal anti-icing and the Auxiliary Power Unit
(APU) turned off unless otherwise specified. Unbalanced field length
calculations and the improved climb performance procedure will be used for
takeoff as required. The landing performance is based on the use of automatic
spoilers.

 

6.5 The climb, cruise and descent portions of the mission guarantees include
allowances for normal power extraction and engine bleed for normal operation of
the air conditioning system. Normal electrical power extraction shall be defined
as not less than a 50 kilowatts total electrical load. Normal operation of the
air conditioning system shall be defined as pack switches in the “Auto”
position, the temperature control switches in the “Auto” position that results
in a nominal cabin temperature of 75°F, and all air conditioning systems
operating normally. This operation allows a maximum cabin pressure differential
of 8.35 pounds per square inch at higher altitudes, with a nominal Aircraft
cabin ventilation rate of 3,300 cubic feet per minute including passenger cabin
recirculation (nominal recirculation is 47 percent). The APU is turned off
unless otherwise specified.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 21

 

6.6 Long Range Cruise (LRC) speed is defined to be the highest speed where
cruise fuel mileage is 99 percent of the maximum cruise fuel mileage.

 

6.7 The climb, cruise and descent portions of the mission guarantees are based
on an Aircraft center of gravity location of 19.7 percent of the mean
aerodynamic chord.

 

6.8 Performance, where applicable, is based on a fuel Lower Heating Value (LHV)
of 18,580 BTU per pound and a fuel density of 6.7 pounds per U.S. gallon.

 

6.9 Sound pressure levels are measured in decibels (dB) referred to the standard
reference pressure of 20 micro Pascals. Overall sound pressure level (OASPL) is
defined to be the sound pressure level for the frequency range from 45 to 11,200
Hz. A-weighted sound level (dBA) is similar to OASPL except that an A-weighting
is applied to the sound pressure levels. The weighting is defined in Section 5.4
of IEC 61672-1 for the frequency range from 45 to 11,200 Hz. Speech interference
level (SIL) is defined to be the arithmetic average of sound pressure levels in
the three octave bands with center frequencies at 1,000, 2,000 and 4,000 Hz.

 

6.10 The guarantee for interior sound levels in flight pertains to normal
operation of the Aircraft in cruise during straight and level flight at an
altitude of 35,000 feet and 0.78 Mach number. The Aircraft shall have a complete
interior installation including standard thermal/acoustic insulation, all lining
and partition panels, a full ship set of fabric upholstered seats and floor
covering in the passenger cabin. The cargo compartment shall have a full set of
compartment liners and thermal/acoustic insulation. The interior configuration
is defined in B377661 (Interior Arrangement). The procedures used for the
measurement of sound levels shall be in accordance with ISO 5129-2001(E).

 

6.11 The guarantees for ramp sound levels pertain to a parked Aircraft during
in-service turn around with the APU, environmental control system, environmental
control system recirculation fans, electronic equipment cooling fans operating,
and with the main propulsion system not operating. The guarantee for ramp sound
levels on the 20-meter perimeter pertains to sound levels measured on a
rectangular perimeter 20 meters on either side of the Aircraft centerline, 20
meters forward of the nose of the fuselage and 20 meters aft of the tail of the
fuselage.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 22

 

7 GUARANTEE COMPLIANCE

 

7.1 Compliance with the guarantees of Sections 2, 3 and 4 shall be based on the
conditions specified in those sections, the Aircraft configuration of Section 5
and the guarantee conditions of Section 6.

 

7.2 Compliance with the takeoff and landing guarantees and the takeoff portion
of the mission guarantees shall be based on the FAA approved Airplane Flight
Manual for the Model 737-900ER.

 

7.3 Compliance with the takeoff guarantee and the takeoff portion of the mission
guarantee shall be shown using an alternate forward center of gravity limit of
15 percent of the mean aerodynamic chord.

 

7.4 Compliance with the climb, cruise and descent portions of the mission
guarantee shall be established by calculations based on flight test data
obtained from an aircraft in a configuration similar to that defined by the
Detail Specification.

 

7.5 The OEW used for compliance with the mission guarantee shall be the actual
MEW plus the Standard and Operational Items Allowance in Paragraph 03-60-00 of
the Detail Specification.

 

7.6 Compliance with the Manufacturer’s Empty Weight guarantee shall be based on
information in the “Weight and Balance Control and Loading Manual - Aircraft
Report.”

 

7.7 The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with these guarantees.

 

7.8 Compliance with the single event noise exposure level guarantee of
Paragraphs 4.2.1 will be by calculations made by Boeing using standard
engineering practices with noise information measured by Boeing using the Model
737-700 with CFM56-7B (SAC) engines. The noise calculation process will be as
follows:

 

7.8.1

Noise (dBA) time histories for the brake release gross weights (BRGW) guaranteed
in Section 4.2 for the model 737-900ERW with CFM56-7B27E-B1F engines will be
calculated by combining full

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 23

 

  power takeoff and cutback dBA time histories from noise data measured at the
noise certification test of May 1997. Adjustments will be appropriate to
simulate the takeoff procedure described in Paragraph 4.2.2. These dBA time
histories will then be integrated as described in CALIFORNIA NOISE STANDARDS
(California Administrative Code, Title 21, Chapter 2.5, Sub-Chapter 6, effective
January 1, 1986, Division of Aeronautics (Department of Transportation)), except
that the threshold noise level will be 65 dBA as used at SNA for noise monitors
M1 and M2 to calculate SENEL.

 

7.8.2 The SENEL of Paragraph 7.8.1 will then be compared to the noise limits of
101.8 dB SENEL for microphone location M1 and 101.1 dB SENEL for microphone
location M2, respectively, to determine compliance with that guarantee.

 

7.8.3 A document will be prepared by Boeing to show compliance with the single
event noise exposure level guarantees of Paragraph 4.2.

 

7.8.5 The following compliance conditions apply to Paragraphs 4.2.1:

If the guarantee weight is not met, Boeing and American will work together to
improve the weight capability (no financial penalty will be levied).

 

7.9 The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with these guarantees.

 

7.10 Compliance with the guarantee for interior sound levels in flight shall be
demonstrated by Boeing Document D047A014. Compliance with the guarantee for ramp
sound levels shall be demonstrated by Boeing Document D537A300. This compliance
documentation is based on sound level surveys on production 737-900ER aircraft
acoustically similar to the Buyer’s Aircraft. The measured data may be adjusted
for sound level increases resulting from Buyer Furnished Equipment, Boeing
Purchased Equipment, and from changes to the Detail Specification approved by
the Customer and Boeing or otherwise allowed by the Purchase Agreement.

 

7.11 Compliance shall be based on the performance of the airframe and engines in
combination, and shall not be contingent on the engine meeting its
manufacturer’s performance specification.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment B to Letter Agreement

No. AAL-PA-1977-LA-1105511

CFM56-7B27E/B1F Engines

Page 24

 

8 EXCLUSIVE GUARANTEES

The only performance guarantees applicable to the Aircraft are those set forth
in this Attachment.

 

P.A. No. PA-1977     AERO-B-BBA4-M11-0669   SS11-0364   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]   

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

 

AAL-PA-1977-LA-1105271

American Airlines, Inc.

P.O. 619616

Dallas-Fort worth Airport, Texas 75261-9616

 

Subject:    Advance Payments and Permitted Transactions 4 Reference:    (a)
Purchase Agreement No. PA-1977 (Purchase Agreement) between The Boeing Company
(Boeing) and American Airlines, Inc. (Customer) relating to Model 737-823
aircraft (Aircraft)    (b) Letter Agreement No. 6-1162-AKP-075R1, as amended,
entitled Aircraft Purchase Rights and Substitution Rights    (c) Letter
Agreement No. AAL-PA-1977-LA-01073, as amended, entitled Advance Payments and
Permitted Transactions 3

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

1. Advance Payments for Aircraft.

Notwithstanding Article 4.2, Table 1D as it relates to aircraft with deliveries
scheduled in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Letter Agreement
No. AAL-PA-1977-LA-01073 as it relates to [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], and Table 1F of the Purchase Agreement, which set forth Boeing’s
standard [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] advance payment schedule
(Standard Advance Payment Schedule), Boeing and Customer agree that the Advance
Payment Schedule[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is hereby amended
as follows:

1.1 Customer will make Advance Payments to Boeing in the amount of [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1977     SA-35 Advance Payments and Permitted Transactions 4   Page 1  
BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

1.2 Notwithstanding Section 1.3 of Letter Agreement No. 6-1162-AKP-070 entitled
Miscellaneous Commitments for Model 737, 757, 767 and 777 Aircraft or any other
agreement between the parties, [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].

1.3 Attachment A hereto sets forth the calculation of the Advance Payments for
the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft and the [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]

2. Permitted Transactions.

Notwithstanding Article 9.2 of the AGTA, Boeing agrees that Customer may from
time to time [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] or Purchased
Aircraft, enter into arrangements and agreements with lenders, lessors or other
parties (whose business includes, but may not be limited to, the financing of
aircraft) for the purpose of (a) [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
(Advance Payment Facility) and/or (b) consummating[CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] pursuant to which the right to purchase a Purchased Aircraft, and the
corresponding obligation to make Advance Payments with respect thereto, are
conveyed to such a party [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT) and, together
with an Advance Payment Facility, Permitted Transactions).

For the purpose of securing an Advance Payment Facility and notwithstanding the
provisions of the Security Agreement between Boeing and Customer dated as of
October 16, 2002, as may be subsequently amended or revised, Customer may
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] including the right to purchase a
Purchased Aircraft provided that Customer and Customer’s financiers accept
Boeing’s customary terms and conditions for consenting[CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] including, but not limited to, the following:

 

  (i)

if Customer’s financier gives notice that it intends to exercise its
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY

 

P.A. No. 1977     SA-35 Advance Payments and Permitted Transactions 4   Page 2  
BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

  WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Boeing
shall have the right to assume those rights with respect to such[CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] and received and retained by Boeing with respect to
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] Manufacturer’s Option);

 

  (ii) Customer shall continue at all times to remain liable to Boeing under the
Purchase Agreement to perform all duties and obligations of Customer;

 

  (iii) Boeing shall not be subject to any additional liability as a result of
the pledge of security which Boeing would not otherwise be subject to under the
Purchase Agreement;

 

  (iv) the pledge of security shall not modify in any respect the continued
rights of Boeing under the Purchase Agreement, or require Boeing to divest
itself of title to or possession of the [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
and

 

  (v) In lieu of the concessions granted to Customer under the Purchase
Agreement, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] In calculating the
amount payable by the financier for a [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
and this irrespective of whether the [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

To assist Customer [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Customer may
execute a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Any such [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] shall be subject to the conditions that (i) it shall not
subject Boeing to any liability as a

 

P.A. No. 1977     SA-35 Advance Payments and Permitted Transactions 4   Page 3  
BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

result of the assignment which Boeing would not otherwise be subject to under
the Purchase Agreement and (ii) no such assignment will require Boeing to divest
itself of title to or possession of the aircraft [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] the Purchase Agreement in connection
with[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is contingent upon Boeing’s
consent, which shall not be unreasonably withheld or delayed. Boeing agrees to
cooperate in good faith with Customer and to take such actions as may be
reasonably requested by Customer to facilitate Permitted Transactions.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

For avoidance of doubt, nothing within this Letter Agreement is intended to, nor
shall it, derogate the rights and obligations of Boeing and Customer with regard
to the financing of aircraft at or following delivery in accordance with Article
9.2 of the AGTA.

Very truly yours,

 

THE BOEING COMPANY By    

 

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date  

 

American Airlines, Inc. By  

 

Its  

 

 

P.A. No. 1977     SA-35 Advance Payments and Permitted Transactions 4   Page 4  
BOEING PROPRIETARY  



--------------------------------------------------------------------------------

Attachment A

To

AAL-PA-1980-LA-1105629

entitled

Advance Payments and Permitted Transactions

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST

FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 1980     Advance Payments and Permitted Transactions   SA-25   Boeing
Proprietary  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]   

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

 

AAL-PA-1977-LA-1105272

American Airlines, Inc.

P.O. 619616

Dallas-Fort worth Airport, Texas 75261-9616

 

Subject:    Business Considerations 2 Reference:   

a)      Purchase Agreement No. PA-1977 (Purchase Agreement) between The Boeing
Company (Boeing) and American Airlines, Inc. (Customer) relating to
Model 737-823 aircraft (Aircraft)

  

b)      Letter Agreement 6-1162-AKP-074R2 or as may be subsequently amended,
entitled Business Considerations.

  

c)      Letter Agreement 6-1162-SSM-1405R1 or as may be subsequently amended,
entitled Multiple Operating Weight Program Model, 737-723/-823/-923ER Aircraft

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1. Model 737-923ER Basic Credit Memoranda.

a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

AAL-PA-1977-LA-1105272     Business Considerations 2   Page 1   BOEING
PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. Model 737-823 Basic Credit Memoranda.

a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. Model 737-723 Basic Credit Memoranda.

a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

(i) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

ii) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

AAL-PA-1977-LA-1105272     Business Considerations 2   Page 2   BOEING
PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

4. Assignment.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. Application of Credit Memoranda.

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

6. Confidential Treatment.

The information contained herein represents confidential business information
and has value precisely because it is not available generally or to other
parties. Customer will limit the disclosure of its contents to employees of
Customer with a need to know the contents for purposes of helping Customer
perform its obligations under the Purchase Agreement and who understand they are
not to disclose its contents to any other person or entity without the prior
written consent of Boeing.

Very truly yours,

 

THE BOEING COMPANY By  

 

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date:    

                         , 2011

American Airlines, Inc. By  

 

Its  

 

 

AAL-PA-1977-LA-1105272     Business Considerations 2   Page 3   BOEING
PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]   

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

 

AAL-PA-1977-LA-1105616

American Airlines, Inc.

P.O. Box 619616

Dallas-Fort Worth Airport, Texas 75261-9616

 

Subject:    Open Configuration Matters References:    (a) Purchase Agreement
No. PA-1977 (Purchase Agreement) between The Boeing Company (Boeing) and
American Airlines, Inc. (Customer) relating to Model 737-823 aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

1. Aircraft Configuration.

1.1 Initial Configuration. The initial configuration of Customer’s Model 737-700
and 737-900ER Aircraft has been defined by Configuration Specification D019A001,
Revision 0, March 31, 2011 as described in Article 1 and Exhibit A of the
Purchase Agreement. Final configuration of the Aircraft will be completed as
described in this Letter Agreement

1.2 Final Configuration Schedule. Customer and Boeing hereby agree to complete
the configuration of the Aircraft using the then-current Boeing configuration
documentation (Final Configuration) in accordance with the following schedule:

1.2.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1.2.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1.2.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1.2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

AAL-PA-1977-LA-1105616     Open Configuration Matters   Page 1   BOEING
PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

2. Amendment of the Purchase Agreement. Within [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] days following Final Configuration, Boeing and Customer will execute
a written amendment to the Purchase Agreement which will reflect the following:

2.1 Changes applicable to the basic Model + aircraft which are developed by
Boeing between the date of signing of the Purchase Agreement and date of Final
Configuration;

2.2 Incorporation into Exhibit A of the Purchase Agreement, by written
amendment, those optional features which have been agreed to by Customer and
Boeing pursuant to Article 1.2 above (Customer Configuration Changes);

2.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2.4 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2.5 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. Other Letter Agreements.

Boeing and Customer acknowledge that as the definition of the Aircraft
progresses, there may be a need to execute letter agreements addressing one or
more of the following subjects:

3.1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3.2 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

AAL-PA-1977-LA-1105616     Open Configuration Matters   Page 2   BOEING
PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]

 

Very truly yours,

 

THE BOEING COMPANY By  

 

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date:    

                         , 2011

American Airlines, Inc. By  

 

Its  

 

 

AAL-PA-1977-LA-1105616     Open Configuration Matters   Page 3   BOEING
PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g236673boeing_logo.jpg]   

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

 

AAL-PA-1977-LA-1105863

American Airlines, Inc.

P.O. Box 619616

Dallas-Fort Worth Airport, Texas 75261-9616

 

Subject:    Performance Guarantees for Rights Aircraft Reference:    a.)
Purchase Agreement No. PA-1977 (Purchase Agreement) between The Boeing Company
(Boeing) and American Airlines, Inc. (Customer) relating to Model 737-823
aircraft (Aircraft)    b) Letter Agreement No. 6-1162-CLO-1035 entitled Aircraft
Performance Guarantees, as may be subsequently amended

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

Boeing and Customer will work together in good faith to communicate the
performance guarantees that will be offered prior to Customer exercising a
Rights Aircraft as a 737-823 minor model. The intent of this communication is to
avoid situations in which the offered performance guarantees for an exercised
Rights Aircraft differ from the performance guarantees as provided for in the
reference b) letter agreement.

Very truly yours,

 

THE BOEING COMPANY By  

 

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date:    

                         , 2011

American Airlines, Inc. By  

 

Its  

 

 

AAL-PA-1977-LA-1105863     SA-35 Performance Guarantees for Rights Aircraft  
Page 1   BOEING PROPRIETARY  